                 Case 18-16659-LMI        Doc 49     Filed 12/11/18    Page 1 of 60



                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION
                                   www.flsb.uscourts.gov

 In re:

    YURI LYUBARSKY and                              Case No: 18-16659-LMI
    OLGA LYUBARSKY                                  Chapter 7

      Debtors.
 ____________________________________/


                    DEBTORS’ OPPOSITION TO CHAPTER 7 TRUSTEE’S
                    OBJECTION TO DEBTOR’S CLAIMED EXEMPTIONS

          Debtors, Yuri Lyubarsky and Olga Lyubarsky, by and through undersigned counsel, hereby

file their Opposition to Chapter 7 Trustee’s Objection to Debtor’s Claimed Exemptions

          Generally, under Florida law, exemptions are liberally construed and broadly interpreted

in favor of the claimed exemption. In re Stevenson, 374 B.R. 891, 894 (Bankr. M.D. Fla. 2007)

(citing Tramel v. Stewart, 697 So. 2d 821 (Fla. 1997) and Graham v. Azar, 204 So. 2d 193 (Fla.

1967)). The party objecting to the exemption has the burden to prove (by preponderance of the

evidence) that a debtor is not entitled to the claimed exemption. Fed. R. Bankr. P. 4003(c); In re

Wilbur, 206 B.R. 1002, 1006 (Bankr. M.D. Fla. 1997).

          In their bankruptcy petition, Debtors, who are longtime residents of Florida, claimed their

disability insurance benefits under two disability policies (“Disability Policies”) as exempt assets

pursuant to Florida law (Fla. Stat. § 222.18). Debtors also claimed two life insurance (“Life

Policies”) policies as exempt pursuant to Florida law (Fla. Stat. § 222.14).


          In her objection, Trustee combines all four policies/benefits under the term “Guardian

Policies” and objects to the exemptions under the doctrine of res judicata because of a 2016
               Case 18-16659-LMI        Doc 49     Filed 12/11/18      Page 2 of 60



decision resulting from Pennsylvania Court collection proceedings between the Debtors and one

of the creditors, Vertonix Ltd (“Vertonix”). In this response, Debtors will focus on the Disability

Policies and the Life Policies separately, with primary focus given to the Disability Policies.


OPINION OF PENNSYLVANIA BANKRUPTCY TRUSTEE


       As a threshold matter, it is noted that the circumstances of the present case are significantly

out of the ordinary. The Debtors, Florida residents for over a decade, one of whom is disabled and

the other is a housewife who barely speaks English, have litigated against an aggressive creditor,

Vertonix, in Pennsylvania and New Jersey courts for an extended period of time. The affidavit of

Debtor Yuri Lyubarsky (“Affidavit”), attached hereto as Exhibit “A” (with further Exhibits A1-

A6 thereto), provides insight into the factual background of the underlying source of liability, and

the steps taken by Vertonix in the New Jersey and Pennsylvania proceedings.


       Having obtained a Pennsylvania judgment by confession against Debtors in 2011 under a

2009 settlement agreement which specified Pennsylvania courts as the venue to adjudicate

liability, and apparently recognizing that the Debtors resided in Florida and had their assets there,

Vertonix domesticated its Pennsylvania judgment in Florida. However, even though the Debtors

had no assets in Pennsylvania, Vertonix then proceeded with an effort to execute against Disability

Policies and Life Policies in the Pennsylvania court which issued prior favorable rulings. This was

done despite the fact that at all relevant times Debtors were residents of Florida and received their

disability benefits in Florida from the national insurance company, Guardian, whose headquarters

are in neither Florida nor Pennsylvania. The disability policies were also not issued in

Pennsylvania. Even Vertonix itself is not believed to be a Pennsylvania company (having been

pursued by Vertonix for about a decade, the Debtors to this day do not know where Vertonix is
               Case 18-16659-LMI         Doc 49       Filed 12/11/18   Page 3 of 60



registered). In fact, the only thing that was located in Pennsylvania was the law office that

represented Vertonix.


       In its attempt to execute in Pennsylvania against Florida-based Debtors and their Florida-

based assets, Vertonix obtained a favorable Pennsylvania court decision that was fact-based as of

2016. At the time, Debtors’ counsel in Pennsylvania failed to contest to the subject matter

jurisdiction of Pennsylvania courts with respect to the policies and did not properly object either

to the issues of law in the Pennsylvania court decision, or to the facts presented by Vertonix in the

Pennsylvania court.


       As explained further below and in the attached legal opinion, Pennsylvania was improper

jurisdiction for the collection effort by Vertonix.


       The question before this Court now is what effect, if any, the partially fact-based

Pennsylvania court decision from 2016 has on the present 2018 bankruptcy proceedings in Florida.


       Due to the complexity of legal questions at issue, including questions of Pennsylvania law

(which are not the principal specialty of Debtors’ counsel or, for that matter, of the Trustee or this

Court), prior to preparing this response, Debtors and their counsel have sought an opinion from an

experienced Philadelphia-based Chapter 7 bankruptcy trustee, Gary Seitz, Esq. Having had no

prior involvement with the Debtors or any matters involving them, and acting on a pro bono basis

after having been apprised of Debtors’ desperate circumstances and the unusual questions before

this Court, Mr. Seitz has provided his opinion, which is attached hereto as Exhibit “B” (“Opinion”).


       For avoidance of repetition, and to save the Court’s time, most of the arguments stated in

the Opinion are not repeated in this pleading. Instead, the entire text of the Opinion is hereby
               Case 18-16659-LMI         Doc 49     Filed 12/11/18     Page 4 of 60



incorporated herein by reference as if set forth in full. The text below will instead provide

additional legal and fact-based arguments on behalf of Debtors.


                     GUARDIAN DISABILITY INSURANCE POLICIES


I. Res Judicata

       The Trustee objects to the Debtors’ claimed exemption of the Disability Policies due to a

court order issued by a Pennsylvania Court under the doctrine of res judicata.


       The Court shall apply federal principles of res judicata and collateral estoppel with respect

to decisions rendered by a federal court, and must apply corresponding state principles with respect

to decisions rendered by a state court. See Wolstein v. Docteroff (In re Docteroff), 133 F.3d 210,

214 (3rd Cir. 1997) (citing Heiser v. Woodruff, 327 U.S. 726, 732, 66 S.Ct. 853, 855-56, 90 L.Ed.

970 (U.S. 1945)) (federal principles are applied to a federal decision); Delaware River Port

Authority v. Fraternal Order of Police, 290 F.3d 567, 573 (3rd Cir. 2002).


       With respect to federal principles of res judicata, "[c]laim preclusion [(i.e., res judicata)]

does not apply unless the present claim was or could have been raised in the prior proceeding."

Corestates Bank, N.A. v. Huls America, Inc., 176 F.3d 187, 203 (3rd Cir. 1999); see also In re

Piper Aircraft Corp., 244 F.3d 1289, 1296 1303 (11th Cir. 2001) (same). "Claim preclusion [under

federal law also] requires: (1) a final judgment on the merits in a prior suit involving; (2) the same

parties or their privities; and (3) a subsequent suit based on the same cause of action." Corestates

Bank, 176 F.3d at 194 205; see also Piper Aircraft, 244 F.3d at 1296 (same). "In deciding whether

two suits are based on the same `cause of action,' we take a broad view, looking to whether there

is an `essential similarity of the underlying events giving rise to the various legal
               Case 18-16659-LMI          Doc 49     Filed 12/11/18      Page 5 of 60



claims.'" Corestates Bank, 176 F.3d at 194 (quoting United States v. Athlone Industries, Inc., 746

F.2d 977, 984 (3rd Cir. 1984)). However, with respect to the issue of similarity of causes of action,

"[w]e are thus [nothing more than] in keeping with `[t]he present trend . . . in the direction of

requiring that a plaintiff present in one suit all the claims for relief that he may have arising out of

the same transaction or occurrence.'" Athlone Industries, 746 F.2d at 984 (emphasis added).

Therefore, two claims for relief — i.e., causes of action — are necessarily dissimilar if both could

not have been brought in the prior proceeding in question.


       Pennsylvania law regarding res judicata and collateral estoppel is essentially the same as

federal law, that is essentially the same elements must be shown for res judicata or collateral

estoppel effect to be accorded to a Pennsylvania decision. See 28 P.L.E.2d Judgment § 222 at 280-

81 (Bender 2003) (res judicata); § 223 at 284-88 (collateral estoppel). Therefore, the Court can

apply the same principles of res judicata and collateral estoppel. In re Cowden, 337 B.R. 512, 530

(Bankr. W.D. Pa. 2006).


       Pursuant to Florida law, several conditions must be met before a party can invoke res

judicata. The Florida Supreme Court has articulated the doctrine as follows: A judgment on the

merits rendered in a former suit between the same parties or their privies, upon the same cause of

action, by a court of competent jurisdiction, is conclusive not only as to every matter which was

offered and received to sustain or defeat the claim, but as to every other matter which might with

propriety have been litigated and determined in that action. Kimbrell v. Paige, 448 So. 2d 1009,

1012 (Fla. 1984) (quoting Wade v. Clower, 114 So. 548, 552 (Fla. 1927))
               Case 18-16659-LMI         Doc 49     Filed 12/11/18   Page 6 of 60



       Courts will not invoke the doctrine “where it will work an injustice.” Flesche v. Interstate

Warehouse, 411 So. 2d 919, 924 (Fla. 1st D.C.A. 1982); see also State v. McBride, 848 So. 2d

287, 291 (Fla. 2003)


       There are multiple reasons why res judicata cannot be invoked by the Trustee in the present

bankruptcy proceedings, and each of these reasons alone would be sufficient to defeat the Trustee’s

objection.


       Firstly, because the Trustee was neither a party to the Pennsylvania proceedings nor in

privity with any party to those proceedings, the Trustee cannot rightfully use the res judicata

concept against the Debtors.


       Secondly, because the Pennsylvania court did not apply the proper (Florida) law, as

explained in the Opinion and further below, and therefore there has been no adjudication on the

merits with regard to the Florida statute at issue here.


       Thirdly, there has been no adjudication on the merits even under Pennsylvania law, since

it, too, was not properly applied, as explained in the Opinion and further below.


       Fourthly, this Pennsylvania decision was not a final judgment on the Florida exemptions

raised by the Debtors in this case.


       Fifthly and finally, even if the Pennsylvania court hypothetically did have subject matter

jurisdiction (which it did not), the issue that was before it in 2016 was whether the disability

benefits were exempt from collection under Pennsylvania law as it applied in 2016 to then non-

bankrupt out-of-state defendants based on those defendants’ factual circumstances at that time,
               Case 18-16659-LMI         Doc 49     Filed 12/11/18      Page 7 of 60



whereas the issue before this Court is whether the Disability Benefits are exempt under Florida

law now as applied to the bankrupt Debtors. Even if Pennsylvania law were to be applied (as it

should not), and the incorrect statute were deemed appropriate (as it should not), and then the

means test were administered (as it should not), the disability benefits would still be deemed

exempt for the currently bankrupt Debtors.


II. Philadelphia Court – Legal Error, Wrong Law

       Pursuant to Pennsylvania law, 42 Pa.C.S.A. § 8124(c)(7), the net amount payable under

any accident or disability insurance is exempt from attachment or execution on a judgment. The

Philadelphia court improperly applied 42 Pa.C.S.A. § 8124(c)(3) which does not apply to disability

benefits, as there is a specific and separate statute that specifically applies to disability benefits,

namely the aforementioned 42 Pa.C.S.A. § 8124(c)(7). The latter statute expressly deals with

disability benefits as a distinct form of insurance, to be treated differently than other forms of

insurance subject to the preceding statute in the same section of Pennsylvania law. Indeed, if 42

Pa.C.S.A. § 8124(c)(3) were to apply to disability benefits (particularly making them subject to a

means test), and if therefore disability benefits were to be treated in the same way as any other

insurance proceeds, there would be no purpose in 42 Pa.C.S.A. § 8124(c)(7) at all.

       Like in Florida, where the even stronger-worded Fla. Stat. § 222.18 makes disability

benefits absolutely exempt from execution, the plain language of the Pennsylvania law also clearly

treats disability benefits as an absolutely exempt asset. The text of 42 Pa.C.S.A. § 8124(c)(7) is

clear and unambiguous:

               § 8124. Exemption of particular property. [...] (c) Insurance proceeds. The

               following property or other rights of the judgment debtor shall be exempt from
               Case 18-16659-LMI          Doc 49     Filed 12/11/18      Page 8 of 60



               attachment or execution on a judgment: [...] (7) The net amount payable under any

               accident or disability insurance.

       Similar to the Florida statutes, the Pennsylvania disability insurance exemption contains

no contingencies or carve-outs, present in some other subsections of 42 Pa.C.S.A. § 8124(c)

applicable to other exemptions. Statutory construction dictates that the period at the end of 42

Pa.C.S.A. § 8124(c)(7) indicates completeness of this provision as wholly separate from the other

subsections. Therefore, for example, the means test for (c)(3) exemptions does not apply to (c)(7)

exemptions.

       The state whose substantive law is applied to the dispute "must have a significant contact

or significant aggregation of contacts, creating state interests, such that choice of its law is neither

arbitrary nor fundamentally unfair.,  Phillips Petroleum Co. v. Shutts, 472 U.S. 797, 818 (1985)

(quoting Allstate Ins. Co. v. Hague, 449 U.S. 302, 312-13 (1981)). The conflict of laws principles

applicable to exemptions outside of bankruptcy are set forth in the Restatement (Second) of

Conflict of Laws section 132 (1971). Under the Restatement, "the local law of the State of the

debtor's domicile governs exemptions." See, RESTATEMENT, Comment (b) to section 132.

Section 522(b)(3)(A) of the Bankruptcy Code continues to make the law of the debtor's domicile

(or former domicile) the applicable law for exemptions. Pennsylvania law is simply inapplicable

to these Debtors‘ exemptions whether in or out of bankruptcy.

III. Philadelphia Court - Fraud by Vertonix in 2016 Means Test

       As attested in the Affidavit provided by the Debtors, Vertonix in prosecuting its claim in

Pennsylvania made false representations to the Philadelphia court with respect to the Debtors’

solvency. For example, Vertonix falsely represented to the Philadelphia court that the Debtors
               Case 18-16659-LMI        Doc 49     Filed 12/11/18      Page 9 of 60



owned a mansion in Ft. Lauderdale, Florida, and produced photos of that property from a real

estate web site, when in fact Vertonix and its counsel conclusively knew, through their parallel

prosecution of the domesticated Florida judgment against the Debtors, that at the time the subject

property no longer belonged to the Debtors, having been foreclosed upon many months prior, and

that the real estate listing they produced to the Philadelphia court was actually posted by its then-

current new owner (not related to the Debtors) for purposes of selling the property post-

foreclosure. Based on those and other similar false representations by Vertonix, the Philadelphia

court, already applying the wrong law, then also applied an incorrectly informed means test to

determine exemption status of the disability benefits. As attested in the Affidavit, the Debtors were

unaware of the hearing when this took place, and were therefore unable to provide their

Philadelphia counsel with correct information to counter the misrepresentations by Vertonix and

its counsel.

IV. Applicable Florida Law

        The Florida law on the exemption for disability benefits, Fla. Stat. § 222.18, is even more

clear than the Pennsylvania law. Its language goes far above and beyond the minimum necessary

wording necessary to achieve its purpose, ensuring that this law is never misunderstood or

misapplied. This language begs to be cited in full here:

               222.18 Exempting disability income benefits from legal processes. e Disability

               income benefits under any policy or contract of life, health, accident, or other

               insurance of whatever form, shall not in any case be liable to attachment,

               garnishment, or legal process in the state, in favor of any creditor or creditors of
                           Case 18-16659-LMI                   Doc 49   Filed 12/11/18   Page 10 of 60



                             the recipient of such disability income benefits, unless such policy or contract of

                             insurance was effected for the benefit of such creditor or creditors.1

                             (Emphasis added)

              The care with which the drafters of this law enshrined the absolute right of Florida citizens

to have their disability benefits protected from execution needs no commentary. The law enhances

the protection of disability benefits from any assault by the inclusion of “any”, “of whatever form”,

“in any case” and “any creditor or creditors” virtually everywhere English grammar would allow.

Debtors submit that the purpose of this choice of language was precisely to avoid an accidental

mis-application of the statute in a situation such as the one presently before this Court. If, as it does

presently, the issue of disability benefits exemption were to ever be before a court, the purpose of

this Florida statute, and particularly its emphasized language, is to guide the court to

acknowledging that any case, including the present case before this Court, falls under the all-

encompassing description “in any case” in the text of the law and that any creditor, including

Vertonix, falls under the all-encompassing description of “any creditor” in the text of the law.

              It is further observed that the proper procedure in 2016 for Vertonix to attempt execution

against the disability benefits being paid in Florida to Florida-based Debtors, was to domesticate

the Pennsylvania judgment in Florida, and execute in Florida. Indeed, as of 2016 Vertonix already

had domesticated the Pennsylvania judgment in Florida, but for reasons unknown then abandoned

execution of it, and improperly attempted to execute against the Disability Policies in

Pennsylvania.




                                                            
1
     It is not in dispute that the Disability Policies were not effected for the benefit of Vertonix. 
              Case 18-16659-LMI         Doc 49     Filed 12/11/18        Page 11 of 60



       The inability of disabled Florida residents to get proper representation in the wrong

jurisdiction where they have never resided, and where the assets in question were never located,

and the resulting ability of Vertonix to obtain an exemption decision under the inapplicable law

from an improper court using fraudulently represented facts, should not be rewarded by giving

Vertonix a windfall from Debtors’ assets which are clearly and unambiguously exempt under

Florida law. If this Court rewards this improper forum-shopping by Vertonix, the Florida law will

be rendered meaningless: future creditors of disabled Florida residents will hypothetically be able

to execute in any state of their choosing against clearly exempt disability benefits, and then use

favorable decision of foreign courts to collect against such benefits.

       The law was written in Florida the way it was to prevent precisely such a thing.

LIFE POLICIES

       The same or very similar arguments that apply to Disability Policies also apply to Life

Policies. The only difference is that, unlike Disability Policies, the Life Policies are subject to a

means test under Pennsylvania law (but not under Florida law). This Court should consider the

Life Policies issue separately, both from the legal perspective and the perspective of their purpose.

       Principally, the purpose of disability policies is for a working person to provide a lifeline

for himself/herself if and when he/she becomes disabled in the future. The law in Florida makes

sure this lifeline cannot be cut by any means. Mr. Lyubarsky is in the unfortunate position of

having been disabled for nearly a decade, and has been hospitalized numerously due to his

disability. His only sources of income for many years have been the disability benefits and a

comparatively small stream of Social Security benefits. Vertonix has attempted to execute against

the disability benefits, and succeeded in improperly choking them in mid-2016. It has since used
                           Case 18-16659-LMI                           Doc 49      Filed 12/11/18      Page 12 of 60



this as a way to apply pressure on the Debtors to pay amounts grossly disproportionate to any

possible liability they may have had to Vertonix. It was precisely to preclude such attempts and

improper pressure on disabled debtors that the disability benefits statutes were effected.

              By contrast, the purpose of life insurance policies is usually to protect one’s heirs from the

burden of debt incurred by the insureds. The “cash surrender value” of a life insurance is something

an insured person could tap, most often in case of emergency. Because of this (the emergency

purpose of life insurance cash surrender value), life insurance is differentiated under some state

laws for purposes of execution, but sometimes not as strongly as disability insurance.

              Under Florida law, there is virtually no difference. The applicable Fla. Stat. § 222.14 states:

                                            222.14             Exemption of cash surrender value of life insurance policies and annuity

                             contracts from legal process.—The cash surrender values of life insurance policies issued

                             upon the lives of citizens or residents of the state and the proceeds of annuity contracts

                             issued to citizens or residents of the state, upon whatever form, shall not e be liable

                             to attachment, garnishment or legal process in favor of any creditor of the person

                             whose life is so insured or of any creditor of the person who is the beneficiary of such

                             annuity contract, unless the insurance policy or annuity contract was effected for the

                             benefit of such creditor.2


                                            (Emphasis added)


              This statute is written using the same all-encompassing language as the disability benefits

exemption statute cited previously.

              To the extent Pennsylvania law might be applicable (and it is Debtors’ argument that it is

not), and by contrast with disability benefits (which are absolutely exempt as described above and

                                                            
2
     It is not in dispute that the Life Policies were not effected for the benefit of Vertonix. 
              Case 18-16659-LMI         Doc 49      Filed 12/11/18     Page 13 of 60



in the Opinion), it would make the exemption for life insurance cash surrender value subject to a

means test. However, even if Pennsylvania law were to apply, the means test must be performed

at the time the issue of exemption is decided, i.e. presently. The Debtors have filed for bankruptcy

protection on May 31, 2018. Bankruptcy Courts have determined that under section 522(b)(3) of

the Bankruptcy Code, a debtor must be domiciled in a given state at the time of filing a bankruptcy

petition in order to access – or be bound by – that state’s exemption laws. In re Willis, 495 B.R.

856, 856 (Bankr. W.D. Wis. 2013) (finding debtors’ residency for purposes of applying state

exemption laws must be analyzed as it existed on bankruptcy petition date). The means test, even

if it were applicable, must be applied as of the petition date. Accordingly, the means test performed

in Pennsylvania in 2016 for a failed effort to execute upon disability insurance proceeds that were

not subject to that court’s jurisdiction no longer applies, and the decision of the Philadelphia court

is irrelevant to the exemptions claimed here.




       Wherefore, Debtors respectfully oppose the Trustee’s objection to Debtors’ claim of

exemption of the disability benefits and the life insurance cash surrender value, and ask this Court

to deny the Objection and sustain the exemptions.

Dated December 11, 2018.

                                                /s/ Leonid Nerdinsky
                                                Leonid Nerdinsky, Esq.
                                                Nerdinsky Law Group
                                                3800 S Ocean Drive, Suite 242
                                                Hollywood, FL 33019
                                                Tel: 954-237-6307
                                                lnerdinsky@nerdinskylaw.com


I CERTIFY that a true and correct copy of the foregoing was served via Notice of Electronic
Filing (CM/ECF) on this 11th day of December 2018, upon all registered users in this case, including:
            Case 18-16659-LMI     Doc 49   Filed 12/11/18   Page 14 of 60



・ Marcia T Dunn mdunn@dunnlawpa.com,
mdunn@ecf.epiqsystems.com;acastro@dunnlawpa.com;rbasnueva@dunnlawpa.com;slebron
@dunnlawpa.com
・ Michael P Dunn michael.dunn@dunnlawpa.com,
rbasnueva@dunnlawpa.com;nnayor@dunnlawpa.com;tyler.stull@dunnlawpa.com
・ Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov
・ Alexis S Read alexis.read@dunnlawpa.com, nnayor@dunnlawpa.com
    Case 18-16659-LMI   Doc 49   Filed 12/11/18   Page 15 of 60




          EXHIBIT A
(with Exhibits A1-A6 attached)
             Case 18-16659-LMI         Doc 49     Filed 12/11/18       Page 16 of 60



                 __________________________________________________________________	
                                                  	
                              AFFIDAVIT	OF	YURI	LYUBARSKY		
                 __________________________________________________________________	


   I, Yuri Lyubarsky, hereby do solemnly affirm and declare as follows:

1. During a trip to Russia in the summer of 2004, I was offered an investment in a Moscow shoe
   distributor business named Reemstor. After reviewing company documents, I agreed.

2. After a few months I realized that the company had debts which were not disclosed to me
   previously, and most of my investment went to cover these expenses and loans.

3. Soon after I was told that the only way for the company to survive and for me not to lose my
   investment was to obtain more money and try to drum up business by shipping shoes from
   China.

4. I had no more money to contribute myself. Trying to save my original investment I looked
   for ways to get a loan for the company. Eventually, I was referred to a New Jersey man named
   Arkady Nisenzon, who did business in Russia and whose close friend was a Latvian banker.
   Arkady Nisenzon then made an arrangement with the Latvian bank to loan Reemstor
   $400,000 at 25% interest a year.

5. At the last moment Arkady Nisenzon called me and said I would have to personally guarantee
   the loan to Reemstor. He mentioned nothing about my wife having to be the guarantor at
   that time. He said somebody would come to my house with the documents for me to sign. I
   could not say “no” to this surprise new requirement because the money was already
   budgeted by Reemstor, and orders for shoes in China had already been placed.

6. Arkady Nisenzon sent a representative to my home in New Jersey with the documents I had
   to sign. When the representative arrived, he unexpectedly said that my wife Olga also had to
   sign as a guarantor. Olga had nothing to do with Reemstor of course. She also did not read
   English and could neither read nor understand any of these documents, but she signed them
   nevertheless. This was the worst mistake my wife and I have ever made in our life. I am not
             Case 18-16659-LMI       Doc 49    Filed 12/11/18    Page 17 of 60



   100% certain, but I believe the representative visiting my home on that day was Eric Rayz,
   the lawyer for Vertonix.

7. It perplexes me to this day how or why Vertonix could have been involved at such an early
   stage, and why a Latvian bank loaning money to Reemstor in Moscow would suddenly
   demand my and my wife’s personal guarantee in New Jersey, and have Vertonix involved.

8. In late 2006 I received a report stating that between January of 2005 and November of 2006
   Reemstor made payments to the Latvian bank totaling $545,324. This left a balance of only
   $34,274 as of early November 2006. The report is attached as Exhibit “A1”.

9. A substantial part of the $545,324 paid by Reemstor to the bank actually came from my son,
   who lived in Moscow at the time and was trying to help me and Reemstor pay down the 25%
   interest loan which I guaranteed. Because I borrowed a substantial amount of money from
   my son during that time (not just to pay down the Reemstor loan, but for other reasons as
   well), I told my son then that my cognac collection was now all his.

10. In early 2007 Arkady Nisenzon approached me in Moscow and offered that I pay $30,000 to
   him, and he would make an arrangement with the bank to close the loan, which he confirmed
   carried only a slightly higher balance at the time. This matched up with the report I had
   received earlier, stating that the balance was $34,274 in November 2006. Unfortunately, at
   that time I could not come up with the $30,000 to pay off the loan.

11. In the fall of 2008 I received a New Jersey lawsuit from Vertonix, a company I now know
   either belongs to Arkady Nisenzon or is controlled by him. If memory serves me right, that
   lawsuit demanded that my wife and I pay Vertonix, a company we had never heard from
   before, approximately $185,000. This was a shock and I still have no idea how this huge
   amount was calculated. I also still do not know how Vertonix got the debt assigned to it from
   the Latvian bank.

12. In 2009, unable to afford to hire a trial attorney to fight the New Jersey lawsuit head-on (I
   was told a full-blown legal fight would cost me even more than Vertonix was asking), and not
   understanding how I could possibly owe 6 times more than initial balance in November of
   2006, I nevertheless signed a settlement agreement with Vertonix for $119,000. This
            Case 18-16659-LMI       Doc 49     Filed 12/11/18   Page 18 of 60



   agreement is attached as Exhibit “A2”. The agreement included a $5,000 initial payment,
   $24,000 in monthly payments of $1,000 each for 2 years, plus a $90,000 balloon payment
   which I was hoping to make from the sale of my house in New Jersey.

13. From January 2009 to March 2011, I dutifully paid $33,000 to Vertonix in monthly payments
   (including the initial $5,000 payment, and totaling $4,000 more than agreed). The roster of
   these payments is attached as Exhibit “A3”. However, in the end I could not come up with the
   last $90,000 balloon payment because of the difficulties selling my house in New Jersey in
   the midst of the real estate crisis of those times. The house was “upside down” on the
   mortgage, and I could not sell it for more than I owed the bank, so that there would be enough
   to cover the $90,000 that I still owed Vertonix under the settlement agreement.

14. During the same period, in part because of all these events, but also because every other
   business I tried to enter also failed and crumbled, I started having more and more frequent
   and increasingly serious anxiety attacks, many of which began to require hospitalization.
   Soon after I was diagnosed with a “severe panic disorder,” a mental disability which makes
   me handicapped to this day. Since that time, I have been taking medication to mitigate the
   effect of these attacks, but it does not always work, and I sometimes end up in a hospital
   anyway. New attacks are easily set off by stress, and was instructed by doctors to avoid
   stressful situations. Since then, with varying success, I have been trying to follow these
   instructions to manage my condition.

15. In March of 2011, I received a “confessed judgment” from Vertonix for $184,264. I had no
   idea what a “confessed judgment” was, but I now understand that the settlement documents
   I signed in 2009 apparently included my and my wife’s permission to any lawyer
   representing Vertonix to simply walk into a courtroom, “confess” on our behalf, and obtain
   a judgment against us for whatever amount they claim. There was no calculation attached to
   the “confessed” judgment, no schedule showing how the $90,000 suddenly became $184,264.
   All that was attached was an affidavit by Vertonix that I owed them this amount. Unlike
   currently (in bankruptcy court in Florida), I did not know what to do – and, to my dismay
   ever since, I did not contest the $184,264 amount right away. Nevertheless, this amount was
   simply fraudulent, an attempt by Vertonix to make me owe more than I did under the
             Case 18-16659-LMI        Doc 49    Filed 12/11/18     Page 19 of 60



   settlement agreement. Just like Vertonix is doing in bankruptcy court today by claiming I
   owe them $400,000 when the most I could possibly owe is around $158,000 (based on
   explicit language of a Pennsylvania court order which Vertonix has conveniently withheld
   from their claim documents), they did the same in 2011 – and it worked then because of my
   incompetence and inaction.

16. I do not understand to this day how a $119,000 debt under the 2009 Settlement Agreement,
   on which I diligently made $33,000 in monthly payments right up until March 2011 and had
   only a “balloon” balance of $90,000 left over as of that date, suddenly and immediately
   turned into a $184,264 judgment when I did not make the $90,000 payment. I had severe
   panic attacks at the time which required multiple hospitalizations, and had neither the
   mental energy nor the money to challenge what Vertonix was doing to me and my wife. I felt
   bamboozled and outfoxed by a shadowy and crafty opponent who knew how to “work the
   system” of courts and contracts much better than I possibly could, and could do magic tricks
   with numbers to increase my debts at will.

17. In May 2013, when my house in New Jersey was finally sold in a “short sale”, Vertonix took
   $175,000 from that sale (see Exhibit “A4”). At that time I thought Vertonix would be content
   with the total of $208,000 ($33,000 plus $175,000) which they had received on the $34,274
   debt (from 2006) or the $119,000 settlement agreement (circa 2009), and would finally
   leave me alone. soon learned that they were not.

18. In June 2013, I tried to settle with Vertonix because I thought that only a few thousand dollars
   remained unpaid, but Vertonix demanded another $60,000 without any explanation why the
   amount owed was so high. I could not afford to make such a payment because I only received
   $45,000 from the sale of the New Jersey house, and even most of that was used for immediate
   expenses and comparatively smaller debt payments I had to make to others.

19. I was living in Florida at the time, was officially declared disabled, and any stress brought on
   severe anxiety attacks requiring hospitalization and causing other serious health problems.
   I did not understand much about law and procedure. All I knew was that I had paid a total of
   $208,000 on a debt that was $34,274, and now, supposedly, still owed a lot more money.
             Case 18-16659-LMI       Doc 49    Filed 12/11/18    Page 20 of 60



20. I was depressed and medicated. I had no money to mount any meaningful effort to defend
   my rights. I hired a law firm in Philadelphia to help me resolve this, hoping to do so at a low
   cost, but was soon unable to make any significant payments to them for their work. I believe
   this may have resulted in them not paying enough attention to my case, and making some
   serious mistakes while handling it.

21. By 2014, I had been pursued by Vertonix in their ever-increasing demands for many, and
   gave up any hope of resolving the issue, because I knew that whatever I would pay them,
   they would figure some trick to claim to be owed more and my nightmare would never stop.

22. In June 2015, I moved out of my house in Fort Lauderdale, which was being lost in
   foreclosure. I signed away my title to this house to Wells Fargo Bank in November 2015,
   without receiving a penny because the house was heavily “under water.” I began living in a
   rental apartment in Miami, which my children rented for me and were trying to buy so I
   would have a place to live. They borrowed money from friends and bought that apartment a
   year later, in June 2016.

23. In July 2016, there was a court hearing in Pennsylvania and a new judgment was issued
   against me, now for $141,102 (Exhibit “A5”). This was actually much lower than Vertonix
   was trying to demand, but still far more than I could possibly see myself owing. I do not know
   how this amount was calculated after I paid $175,000 against the prior $184,264 judgment
   which was issued just 3 years earlier, in 2013. The $184,264, which was already twice as
   high as the $90,000 “balloon” payment I should have owed under the $119,000 settlement
   agreement, was supposed to collect only 6% per year “post-judgment” interest, and the
   balance subject to such interest after the $175,000 payment should have been minimal. But
   I saw again that Vertonix figured out new tricks to put more and more on top of the already
   obscene debt amount.

24. At the same hearing in July 2016, Eric Rayz, the lawyer for Vertonix, was trying to stop my
   disability payments and have them go to Vertonix. The lawyer who represented me didn’t
   even inform me about the hearing date, and I was not able to be there myself or provide him
   with any information. Later he told me that he never thought such a hearing could be lost,
   because the law in Pennsylvania was absolutely clear that disability payments are exempt
             Case 18-16659-LMI        Doc 49    Filed 12/11/18    Page 21 of 60



   from collection. All lawyers I have discussed this with said that the court made a clear error
   in interpreting the law. I have read the law myself and the same is clear to me. The text of the
   law is attached as Exhibit “A6”.

25. I now know more about that hearing. I have seen court records where Eric Rayz claimed to
   the court in Philadelphia that I was supposedly very wealthy. How he proved it was amazing:
   he used ancient records of my 2003 income, and claimed to the court that I had eight luxury
   cars and lived in a mansion in Fort Lauderdale. In reality, I only had two cars (one of which
   was leased, and the other had a large loan on it). More important, Rayz knew for sure that
   the house in Fort Lauderdale had been foreclosed the prior year, because he had a judgment
   against me “domesticated” in Florida and was watching the 2015 foreclosure closely, but he
   still pretended to the court in Philadelphia that I still owned this house was still living there
   in 2016. This was a lie.

26. Because I did not even know about the hearing (nor saw any documents that Eric Rayz was
   presenting as proof of my “wealth”), I was unable to give my attorney in Philadelphia any
   “ammunition” to prove that Rayz was lying to the court. My lawyer never told me about the
   hearing coming up or what was on the agenda. I believe this was a result of my being unable
   to afford to make any meaningful payments to the Philadelphia law firm representing me,
   and the lawyer handling my case with minimally necessary attention. The lawyer then called
   me and said the decision of the court was obviously erroneous, and that the law was squarely
   on my side. He said that there was no ambiguity in Pennsylvania law that disability insurance
   was not subject to collection, even if the Vertonix judgment amount had been valid. He said
   he would appeal the decision, and he was confident I was going to win. I told him only to
   appeal the obvious error about the disability insurance, but he said there were other things
   he planned to appeal as well. At the time, I relied on his judgment and expertise, as long as
   he would put his main effort on appealing the super-important disability benefits decision.

27. In the meantime, Guardian, the insurance company, put my disability payments on hold
   while all of this was being resolved. While they agreed that Pennsylvania law prohibited
   collection against disability benefits, they took the position that they would only pay the
   money if ordered to do so by the court.
            Case 18-16659-LMI        Doc 49    Filed 12/11/18     Page 22 of 60



28. It is my understanding that no court has ever ordered them to pay the money to anyone at
   any time (to this day), and that Vertonix has not reached my disability money to make it
   theirs. All Vertonix received was a lower-court decision that the Guardian money was not
   exempt from collection as of mid-2016.

29. I understand that this 2016 decision was based on me being determined to have financial
   means at that time (based on false information Eric Rayz presented), and an error by the
   court in interpreting the disability law in Pennsylvania. I also understand that this fact-based
   decision (deeming me to have had assets in 2016), even if it were legally correct at the time,
   is subject to review at later times as my financial circumstances change.

30. The law office in Philadelphia then filed an appeal on many issues, although I asked them
   several times to appeal only the wrong decision about my disability benefits. The lawyer
   explained that he knew better what to do, but that I should not worry, and he would certainly
   appeal the disability benefits decision. As I know now (from reading the appeal decision),
   the lawyer actually never appealed that one most important issue – the disability benefits.
   This was a grave mistake in my view, made contrary to my express instructions, and it leaves
   the lower court decision on this subject still un-reviewed by any higher court.

31. In the summer of 2017, I met with Eric Rayz in Acqualina Hotel in Florida. The purpose of
   the meeting was to discuss the settlement of the $141,102 revised judgment which was
   issued in July 2016 (Exhibit “A6”). This was a new, smaller judgment obtained by Rayz, after
   I had paid $175,000 against the previous judgment. This new judgment explicitly said on its
   face that it was accruing only 6% per year. I told Rayz that I was tired of going in and out of
   the hospital due to my panic attacks, and that what he was doing was going to eventually kill
   me. I was hoping he would discount the $141,102 number, and maybe I could borrow enough
   from friends to cover a lower figure. However, Eric’s shocking offer was for me to pay him
   $200,000, even though this was more than I could possibly owe (the $141,102 judgment
   could not accrue more than 6% “post-judgment interest” in Pennsylvania). He said, however,
   that I should not worry about paying him the $200,000, he would explain to me how he
   managed to fool the Philadelphia judge with his false information and arguments, and how
   my lawyer badly mishandled my case that should have been impossible to lose. Rayz also
             Case 18-16659-LMI       Doc 49    Filed 12/11/18     Page 23 of 60



   offered his lawyer who could sue my Philadelphia lawyers and supposedly get back the
   entire $200,000 for me. He said he knew the decision in Philadelphia was wrong, and
   bragged about how he was able to outfox my lawyer and the judge. I remember him saying
   sadistically that even though he did not yet get to my disability benefits, he would figure
   some way to do so in the future. I was disgusted with the entire conversation, refused his
   “help” and refused to pay the grossly inflated $200,000 amount which I did not owe.

32. In April 2018, I received word that my appeal in Pennsylvania was lost, and that, to my shock,
   the appeal court did not even consider the legality of the lower court’s decision about my
   disability benefits. The appeals court wrote that my lawyer never appealed that decision.

33. By then I had been living for two years borrowing money from friends and from my children,
   counting on the “backlog” disability payments, which by then totaled over $150,000, to be
   paid to me soon. From this amount I was planning to cover at least some of what I borrowed.
   I also expected my disability income to resume afterwards, so I could stop borrowing and
   begin to pay my ongoing expenses. This was my only income, and I had virtually no assets
   left except some personal items in my apartment.

34. I spoke to several lawyers, all of whom told me that my disability money was definitely
   protected by Florida law, and that because Vertonix never “executed” against my disability
   income, if I filed for bankruptcy I would finally receive the $150,000+ in backlog payments
   being held by Guardian, and also would be able to collect my future disability income and
   begin to pay my expenses. The lawyers all read the Florida disability insurance law, which is
   statute 222.18, and said that because it says “…under any policy…” and “…shall not in any
   case be liable to attachment, garnishment or legal process…” there was no way Vertonix
   would get my disability benefits if I filed for bankruptcy protection in Florida.

35. There was no way I could pay back everyone I borrowed from, and handle the Vertonix
   onslaught any longer. I had no choice but to file for bankruptcy protection.

36. Soon after, my bankruptcy lawyer Leonid Nerdinsky told me that Eric Rayz had reached out
   and offered to meet. I gave my lawyer green light to meet with Rayz, expecting that Rayz
   would make as shady an offer to my lawyer as he had done to me at the Acqualina Hotel, and
             Case 18-16659-LMI        Doc 49     Filed 12/11/18    Page 24 of 60



   I wanted this to be documented. After the meeting, Leonid Nerdinsky called me and said that
   Rayz offered to settle the debt for $250,000 by the following Monday, in exchange for which
   Rayz would not submit to the Trustee and the US Trustee documentation which he purported
   would show that I have substantial assets. Obviously, I refused to consider such an offer.
   Considering that the most I could owe Vertonix was $158,000, that I was in bankruptcy, and
   the nature of threats Rayz was making, the offer felt to me like pure extortion.

37. Eric Rayz has since filed an astounding $400,000 claim against me on behalf of Vertonix, less
   than two years after the Philadelphia court ruled that I owed Vertonix $141,102 plus 6% per
   year from May 2016. It is a continuation of the pattern I know too well, and hopefully the
   court in Florida will see it the same way. For clarity, I do not believe that even the $141,102
   amount is correct, and neither was the previous amount of $184,264, based on everything I
   described above.

38. I believe the $400,000 is simply an attempt to “throw it and see if it sticks” by Vertonix, which
   hopes to succeed with this trick just like it worked for them before with the $184,264 and
   $141,102. In their “proof of claim” they included $6,000 worth of checks from me, when in
   fact they received $208,000, and attached the larger and older $184,264 judgment, hiding
   the $141,102 judgment from everyone.

39. I have just learned that because as of mid-2016 I had been living in Florida for about a decade,
   while the issue of my debt under the 2009 settlement agreement with Vertonix was in the
   jurisdiction of Pennsylvania courts, the issue of exemptions was not. I understand that what
   is exempt from collection has to be decided by the court of the state where the assets are
   located, and under the law of that state. Pennsylvania courts only had jurisdiction to decide
   on exemptions for assets located in Pennsylvania (I have no assets there). Since I lived in
   Florida and received my disability benefits here, my understanding is that Pennsylvania
   courts had no jurisdiction to deprive me of these benefits. My attorneys are planning to file
   paperwork making this argument in the bankruptcy case in relation to my disability benefits.
   The only reason I mention it here is because Vertonix, since late 2015 or early 2016, have
   been using Pennsylvania courts to deprive me of my disability benefits in the wrong
   (Pennsylvania) courts, and have succeeded, improperly, of choking off my disability income
                 Case 18-16659-LMI       Doc 49    Filed 12/11/18     Page 25 of 60



       and access to these benefits for over two years now. In conjunction of constantly demanding
       inflated amounts, I believe this reflects on their behavior relevant to their present claim.

   40. I beg the Trustee and the court to look deeper at the history of this, and the pattern of what
       Vertonix and Rayz are doing. I finally have a good lawyer representing me, and he can show
       how Eric Rayz has presented knowingly false information at multiple stages of the past case,
       and is now doing it again in Florida.

   41. To allow Vertonix to have taken a $34,274 debt and then manipulate the legal process and
       my mental health difficulties to turn it into a spigot that has already produced them $208,000
       in cash payments, plus the ridiculous $400,000 claim today, seems unconscionable to me.

I hereby affirm and declare that the foregoing is true to the best of my knowledge and belief.




Yuri Lyubarsky
Case 18-16659-LMI   Doc 49   Filed 12/11/18   Page 26 of 60




            EXHIBIT A1
                        Case 18-16659-LMI                         Doc 49           Filed 12/11/18                  Page 27 of 60




                                                Loan Amortization Schedule
          Loan Amo unt:                   $ 400,000.00                                           Scheduled Mont hly Payment:
          Annual Interest Rate:                   25.00%                                         Scheduled Number of Paymen                    -
          Loan Length in Years                            2                                      Actual Number of Payments:                    -
          Number of Payments per Year:                   12                                      Total Early Payments:                         -
          Start Date of Loan:                   01/01/05                                         Total Interest:
          Optional ~xtra Per Month Payn   $          -                                           Total Principal Plus Interest:



Payment      Payment          Beginning       Scheduled            Extra                                                                 Ending       Cumulative
Number         Date             Balance       Payment             Payment      Total Payment          Principal         Interest         Balance          Interest

   1        02/01/05       $ 400,000.00   $ 5,430.00 $                     -   $      5,430.00 -$ 2,903.33 $             8,333.33 $ 402,903.33 $ 8,333.33
   2        03/01/05       $ 402,903.33   $ 8,333.33 $                     -   $      8,333.33 -$    60.49 $             8,393.82 $ 402,963.82 $ 16,727.15
   3        03/10/05       $ 402,963.82   $ 30,000.00 $                    -   $     30,000.00 $ 21,604.92 $             8,395.08 $ 381,358.90 $ 25,122.23
   4        03/31/05       $ 381,358.90   $     8,333.33      $            -   $      8,333.33 $    388.35 $             7,944.98    $ 380,970.55 $ 33,067.21
   5        05/03/05       $ 380,970.55   $     8,333.33      $            -   $      8,333.33 $    396.44 $             7,936.89    $ 380,574.11 $ 41,004.10
   6        05/27/05       $ 380,574.11   $     8,333.33      $            -   $      8,333.33 $    404.70 $             7,928.63    $ 380,169.40 $ 48,932.72
   7        06/27/05       $ 380,169.40 $       8,333.00      $            -   $      8,333.00   $        412.80    $    7,920.20    $ 379,756.60 $ 56,852.92
   8        07/26/05       $ 379,756.60 $       8,450.00      $            -   $      8,450.00   $        538.40    $    7,911.60    $ 379,218.19 $ 64,764.51
   9        09/01/05       $ 379,218.19 $       8,533.33      $            -   $      8,533.33   $        632.95    $    7,900.38    $ 378,585.24 $ 72,664.89
  10        09/23/05      s 378,585.24 s        8,533.33      s            -   s      8,533.33   s        646.14    s    7,887.19    $ 377,939.11 $ 80,552.09
  11        10/26/05      s 377,939.11 $        8,381.91      $            -   $      8,381.91   $        508.18    $    7,873.73  $     377,430.93 $      88,425.82
  12         11/29/05      $ 377,430.93 $       8,350.00      $            -   $      8,350.00  $         486.86    $     7,863.14 $     376,944.07 $      96,288.96
  13         01/25/06      $ 376,944.07   s     8,333.00      s            -   s      8,333.00 $          480.00    $     7,853.00 $     376,464.07 $     104,141.96
  14        01/25/06       $ 376,464.07 $         340.00      $            -   $        340.00 -$       7,503.00    $     7,843.00 $     383,967.08 $     111,984.97
  15        02/02/06       $ 383,967.08 $      35,806.00      $            -   $     35,806.00   $ 27,806.69        $     7,999.31   $ 356,160.39     $ 119,984.28
  16        03/13/06       $ 356,160.39 $       8,500.00      $            -   $      8,500.00    $     1,079.99    $     7,420.01 $ 355,080.40 $         127,404.29
  17        03/15/06       $ 355,080.40 $      12,000.00      $            -   $     12,000.00    $     4,602.49    $     7,397.51 $ 350,477.91 $         134,801.80
  18        03/16/06       $ 350,477.91 $      10,000.00      $            -   $     10,000.00    $     2,698.38    $     7,301.62 $ 347,779.53 $         142,103.42
  19        03/21/06       $ 347,779.53 $       6,000.00      $            -   $      6,000.00   -$     1,245.41    $     7,245.41 $ 349,024.94 $         149,348.83
  20         05/05/06      $ 349,024.94 $              $
                                              100,000.00                   -   $    100,000.00    $    92,728.65    $     7,271.35   $ 256,296.29     $ 156,620.18
  21         05/26/06      $ 256,296.29   $ 110,000.00 $                   -   $    110,000.00    $104,660.49       $    5,339.51    $ 151,635.79 $ 161,959.68
  22         07/17/06      $ 151,635.79   $ 10,000.00 $                    -   $     10,000.00   $ 6,840.92         $    3,159.08    $ 144,794.87 $ 165,118.76
  23         09/14/06      $ 144,794.87 $      15,000.00      $            -   $     15,000.00   s  11,983.44       s     3,016.56   s 132,811.43 s 168, 135.32
  24         09/28/06     s  132,811.43 $      10,000.00      $            -   $     10,000.00   $ 7,233. 10        $     2,766.90   $   125,578.34   $ 170,902.23
  25         10/10/06     s  125,578.34 $      10,000.00      s            -   $     10,000.00   $ 7,383.78         $     2,616.22   $   118,194.55   $ 173,518.44
  26         10/13/06     s  118,194.55 $      10,000.00      $            -   s     10,000.00   $ 7,537.61         $     2,462.39   s   110,656.94   $ 175,980.83
  27         10/30/06      $ 110,656.94   s 50,000.00         s            -   s     50,000.00   $ 47,694.65        s     2,305.35   s    62,962.29   $ 178,286.18
  28         11/02/06      $ 62,962.29    $ 30,000.00         $            -   $     30,000.00   $ 28,688.29        $     1,311.71   $ 34,274.01      s 179,597.90
Case 18-16659-LMI   Doc 49   Filed 12/11/18   Page 28 of 60




            EXHIBIT A2
             Case 18-16659-LMI           Doc 49      Filed 12/11/18        Page 29 of 60

                                                                                Initials   YL-   and   Ocl.
                               SETTLEMENT AGREEMENT AND RELEASE

       This Settlement Agreement and Release (hereinafter ·settlement Agreement") is entered into
among VERTONIX LIMITED (hereinafter "Plaintiff"), as assignee for Regionala lnvestTciju Banka
(Regional Investment Bank), YURI LYUBARSKY (hereinafter "YL") and OLGA LYUBARSKY (hereinafter
"OL").

       WHEREAS, Plaintiff has commenced a civil action (hereinafter "Action") in the Superior Court of
New Jersey, Law Division, Monmouth County, captioned as VERTONIX LIMITED v. LYUBARSKY, et al.,
Docket No. MON-L-1951-08, against YL and OL (hereinafter, collectively referred to as, "Defendants");

        WHEREAS, the parties are desirous of amicably settling their differences and disputes without
the expense or burden of continued litigation;

        NOW THEREFORE, intending to be legally bound, the parties agree as follows:

         1.      Release and Discharge. In consideration of the undertakings set forth herein, and for
other valuable consideration, receipt of which is hereby acknowledged, the parties do hereby release,
remise, and discharge each other from any and all manner of claims, actions, causes of action, demands,
defenses (of any and all kinds or nature), obligations, liens, rights, damages, costs, expenses and/or
compensation of any nature whatsoever that they now have or may have had on account of or in any way
growing out of certain Loan Agreement No. A-04/167, which is made a part of this Settlement Agreement
by reference, or Defendants' guarantee for payment thereof, as set forth in the operative facts alleged in
the Action from the beginning of time up to the date of the Settlement Agreement.

        2.      Obligations.

                a.      Payment. In consideration of the promises and covenants contained herein, as
                        payment in full for any and all amounts owed to Plaintiff, Defendants will pay
                        Plaintiff the sum of $119,000.00 (hereinafter "settlement funds"), by way of: (1)
                        one payment of $5,000.00, due within seven days of the signing of this
                        Settlement Agreement (hereinafter "Initial Payment"); (2) twenty-four monthly,
                        installment payments of $1,000.00 (hereinafter, individually, "Installment
                        Payment"), each being due on the thirty-day anniversary of the Initial Payment;
                        and (3) one payment of $90,000.00 payable on the thirtieth day after the last
                        Installment Payment is due.

                b.      Form and Method of Payment. All payments of settlement funds shall be made
                        in cash, certified funds, and/or bank check, and delivered to:

                                         Kalikhman & Rayz, LLC
                                         c/o Eric Rayz, Esquire
                                         1051 County Line Road, Unit 102
                                         Huntingdon Valley, PA 19006

                c.      Requisite Payee. When appropriate or necessary for payment, all drafts must be
                        made payable to "Kalikhman & Rayz, LLC, as attorneys for Vertonix Limited."

                d.      Grace Period. For all payments, Defendants shall have a "grace period" of three
                        (3) calendar days from the due date to deliver settlement funds to Plaintiff.

          3.      Default. In the event, Defendants fail to issue payment as set forth above or if any
payment is rejected or found to be deficient by any financial institution for any reason, Plaintiff has the
right, to declare Defendants in default of this Settlement Agreement and, inter alia,

                a.      Enter judgment against Defendants for the full amount of the outstanding balance


                                               Page 1of3
            Case 18-16659-LMI             Doc 49        Filed 12/11/18        Page 30 of 60

                                                                                    Initials   Yl-   and   _Q£
                         under Loan Agreement No. A-04/167, as of the date of the entry of such
                         judgment, and/or

                 b.      Confess judgment against Defendants, per the terms of the Surety Agreement
                         and Disclosure and waiver of Rights Regarding Confession of Judgment that are
                         made a part of this Settlement Agreement, marked, and attached hereto as
                         Exhibit "A."

         4.     Discontinuance. Once Defendants have complied with their payment obligations, Plaintiff
will take immediate steps to discontinue all claims asserted in the Action.

       5.         Successors in Interest. This Settlement Agreement will be binding on and will inure to
the benefit of the parties, their executors, administrators, heirs, successors, and assigns.

         6.      Advice of Counsel. In entering into this Settlement Agreement, the parties represent that
they relied on the legal advice of their respective counsel, who is a counsel of their own choice, and the
terms of the Settlement Agreement have been read and explained to them by their attorneys.

         7.      Governing Law. This Settlement Agreement shall be construed and interpreted in
accordance with the laws of the Commonwealth of Pennsylvania. All actions arising out of this
Settlement Agreement, including any questions related to its interpretation shall be brought solely in the
Court of Common Pleas of Philadelphia, Pennsylvania, or the United States District Court for the Eastern
District of Pennsylvania.

          8.      Contract Interpretation. This Settlement Agreement shall be deemed as having been
jointly drafted by the parties and shall not be construed in favor or against either of the parties, but will be
given its plain meaning.

          9.       Entire Agreement. This Settlement Agreement constitutes the entire understanding
between the parties with regard to all disputes related to the matters set forth in the Action. There are no
other understandings or agreements, verbal or otherwise, between the parties except as expressly set
forth in this Settlement Agreement.

       10.     Modification.     This Settlement Agreement may not be modified except by writing
executed by both parties.

        11.   Non-waiver of Rights. The waiver by Plaintiff of any breach of this Settlement Agreement
by the Defendants shall not be deemed a waiver of the same, or any other provision of this Settlement
Agreement, nor shall any action by Plaintiff inconsistent with its rights that exist under this Settlement
Agreement be considered to be a waiver of that right or any other rights existing under this Settlement
Agreement.

         12.      Language. This Settlement Agreement shall be written and executed in the English
language. Any translation into any other language shall not be an official version thereof. In the event of
any conflict in interpretation between the English version and such translation, the English version shall
control.

        13.     Counterparts.     This Settlement Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which together shall constitute one and
the same instrument.

         14.    Non-limjtation of Remedies. Nothing in this Settlement Agreement shall be construed to
limit any remedies available to the parties under the state and federal laws and statutes.

       15.     Date of Execution. The Settlement Agreement shall be deemed executed and effective
when signed on behalf of Plaintiff.


                                                  Page 2 of3
            Case 18-16659-LMI         Doc 49     Filed 12/11/18      Page 31 of 60

                                                                            Initials   YL   and   _f?i_

        IN WITNESS WHEREOF, the parties hereunto set their hand and seal:

On behalf of Plaintiff                                   On behalf of Yuri Lyubarsky




~--~
                                                             Of. ltf. 07
Date                                                     Date




                                                         On behalf of Olga Lyubarsky




                                                         ~-~
                                                           ~,
                                                         Olliubarsk

                                                            {}/.     /~.&~
                                                         Date




                                                  My commission e x p i r e s : - - - - - - - -




                                           Page 3 of 3
 Case 18-16659-LMI   Doc 49   Filed 12/11/18   Page 32 of 60




EXHIBIT “B”
             Case 18-16659-LMI             Doc 49       Filed 12/11/18        Page 33 of 60

                                                                                      lnitials.Y.f:_ and   OJ
                                           SURETY AGREEMENT

        INTENDING TO BE LEGALLY BOUND, the undersigned, YURI LYUBARSKY and OLGA
LYUBARSKY (jointly and severally "Surety") agree as follows:

        1.       Unconditional Surety.

          For full value received, Surety hereby unconditionally guarantees to VERTONIX LIMITED
(hereinafter "Bank"), and becomes surety to Bank for, the due and punctual payment and performance of
all Obligations (as defined below) of Surety to Bank, now existing or hereafter at any time or times
incurred, and all expenses incurred by Bank in collecting same as set forth below. The term "Obligations"
means any and all indebtedness, obligations, and liabilities of Surety to Bank, now existing or hereafter
arising, direct or indirect, acquired outright, conditionally, or as collateral security from another, absolute
or contingent, joint or several, secured or unsecured, matured or not matured, monetary or non-monetary,
arising out of contract or tort, liquidated or unliquidated, arising by operation of law or otherwise, and all
extensions, renewals, refundings, replacements, advances, and modifications of any of the foregoing,
including without limitation all interest, expenses, costs (including collection costs) and fees (including
attorney's fees and prepayment fees) incurred, arising or accruing (whether prior or subsequent to the
filing of any bankruptcy petition by or against Surety) under or in connection with any of the foregoing. If
any Obligation is not paid or performed by Surety punctually when due, including, without limitation, any
Obligation due by acceleration of the maturity thereof, or if Surety fails to abide by all terms of this
Agreement and all terms of any other documents executed by Surety in connection with any Obligation,
Surety will, without demand or notice by Bank, immediately pay or perform all Obligations or cause the
same to be paid or performed; and, in such event Surety shall immediately pay to Bank upon demand all
costs and expenses, including without limitation all title search, title insurance, and appraisal costs, if any,
and all attorney's fees and other costs incurred by Bank as a result of any proceeding, whether in
bankruptcy or otherwise, involving any Obligor (defined herein to include Surety and any other person or
entity liable for the payment of all or part of the Obligations as well as any other person or entity granting
Bank a security interest in any collateral securing any of the Obligations), incurred by Bank to collect all or
any portion of the Obligations from any Obligor. All such costs and expenses incurred by the Bank will
accrue interest at the highest default rate in any instrument evidencing the Obligations until payment is
actually received by the Bank. Interest shall continue to accrue on the Obligations after the entry of any
judgment hereunder at the highest rate set forth in any document or instrument evidencing any
Obligation.

        2.       General Terms and Conditions.


                 a.      Surety hereby waives (i) notice of acceptance of this Agreement and of any
                         action by Bank in reliance thereon; (ii) presentment, demand of payment, notice
                         of dishonor or nonpayment, protest and notice of protest with respect to the
                         Obligations, and the giving of any notice of default or other notice to, or making
                         any demand on, any Obligor; (iii) notice of any creation, extension, or accrual of
                         any of the Obligations or any election by Bank to sell any of the collateral
                         mortgaged, assigned or pledged as security for any of the Obligations
                         (hereinafter, collectively, the "Collateral") at a public or private sale (Surety
                         agrees that, to the extent notice of such sale shall be required by law, five (5)
                         days notice to Surety of the time and place any public sale or private sale is to be
                         made shall constitute reasonable notification); (iv) any claim, right or remedy
                         which Surety may now have or hereafter acquire against Surety or any other
                         Obligor that arises hereunder and/or from the performance by Surety hereunder
                         including, without limitation, (1) any claim, remedy, or right to seek subrogation,
                         contribution, indemnification or any other form of reimbursement from any other
                         Obligor or (2) any claim, remedy, or right of subrogation, reimbursement,
                         exoneration, indemnification, or participation in any claim, right or remedy of
                         Bank against Surety or any security which Bank now has or hereafter acquires,


                                                 Page 1of5
Case 18-16659-LMI       Doc 49        Filed 12/11/18        Page 34 of 60

                                                                    lnitials-Y..k_ and   CJj

       whether or not such claim, right or remedy arises in equity, under contract, by
       statute, under common law or otherwise; (v) notice of any other nature
       whatsoever; (vi) any requirement that Bank take any action whatsoever against
       any Obligor or Collateral or file any claim in the event of the bankruptcy of any
       Obligor; (vii) the failure by Bank to protect, preserve, or resort to any Collateral or
       to perfect any security interest in or any lien upon the Collateral; (viii) any act or
       omission of the Bank which materially increases the scope of the Surety's risk,
       including negligent administration of any loan to Surety; and (ix) all defenses
       based on suretyship or impairment of collateral and any defenses any Obligor
       may assert on the Obligations, including but not limited to failure of consideration,
       breach of warranty, fraud, payment, statute of frauds, bankruptcy, lack of legal
       capacity, lender liability, accord and satisfaction, and usury, except the defense
       of payment of the Obligations in full. Surety further agrees that the guaranty and
       surety contained herein will not be discharged except by complete performance
       of all Obligations of the Surety and the liabilities of Surety hereunder.

  b.   Surety hereby consents that from time to time, and without further notice to or
       consent of Surety, Bank may take any or all of the following actions without
       affecting or impairing the liability of Surety hereunder: (i) extend, renew, increase,
       modify, compromise, settle, or release the Obligations or any part thereof
       (including without limitation any increase or decrease in the interest rate); (ii)
       release or compromise any liability of any Obligor with respect to the Obligations;
       (iii) release, waive, or subordinate any security interest or lien in any Collateral or
       exchange, surrender or otherwise deal with the Collateral as Bank may
       determine; or (iv) exercise or refrain from exercising any right or remedy of Bank.
       The guaranty and surety contained herein is absolute and unconditional, primary,
       direct and immediate and shall be valid and binding upon Surety regardless of
       any invalidity, irregularity, defect or unenforceability of the Obligations or any
       note, instrument, or agreement evidencing same or relating thereto, or any other
       circumstance that might otherwise constitute a defense available to, or discharge
       of, any other Obligor, including but not limited to failure of consideration, breach
       of warranty, fraud, payment, statute of frauds, bankruptcy, infancy, statute of
       limitations, lender liability, accord and satisfaction, and usury. Surety hereby
       waives any right to require Bank to proceed initially against any other Obligor or
       any of the Collateral upon any default in the payment or performance of the
       Obligations. The obligations of Surety hereunder shall not be subject to any
       counterclaim, set-off, deduction or defense based upon any claim Surety may
       have against any Obligor or Bank, except payment or performance of the
       Obligations. No failure or delay on the part of Bank in exercising any right,
       power, or privilege hereunder shall operate as a waiver thereof, nor shall any
       single or partial exercise of any right, power, or privilege hereunder preclude any
       other or further exercise thereof or the exercise of any other right, power, or
       privilege. The rights and remedies of Bank hereunder are cumulative and
       concurrent and not exclusive of any other rights or remedies Bank may have.

  c.   If any claim is ever made upon Bank for repayment of any amounts, or the
       recovery of any secured property, received by Bank from any Obligor in payment
       of any of the Obligations, and Bank repays all or part of said amounts or returns
       all or part of said secured property by reason of (i) any judgment, decree or order
       of any court or administrative body having jurisdiction over Bank or any of its
       property or (ii) any settlement or compromise of any such claim accomplished by
       Bank with such claimant then and in such event Surety agrees that any such
       judgment, decree, settlement or compromise shall be binding upon Surety,
       notwithstanding any revocation hereof or the cancellation of any note or other
       instrument evidencing any Obligation, and Surety shall be and shall remain liable
       to Bank hereunder for the amounts so repaid or the secured property recovered


                               Page 2 of 5
             Case 18-16659-LMI             Doc 49       Filed 12/11/18        Page 35 of 60

                                                                                     Initials   yL and   ol-
                           to the same extent as if such amounts or property had never originally been
                           received by Bank. Surety agrees that Bank shall have no duty or affirmative
                           obligation to defend against such daim and may object to or pay such claim in its
                           sole discretion without impairing or releasing the obligations of Surety hereunder.
                           This provision shall survive the termination of this Agreement.

                d.         If less than all persons who are intended to sign this Agreement, or any other
                           document evidencing any Obligation, do so, the same shall nevertheless be
                           binding upon those who do sign, and if only one person shall sign any plural
                           references shall be read as a singular. Any notice to an Obligor by Bank shall
                           not imply that such notice or any further or similar notice was or is required.

        3.      Set-off.

        As additional collateral security for the Obligations. and not in lieu of any other rights of Bank
hereunder or under any other document, Surety hereby grants to Bank a security interest in, a lien upon,
and a right of set-off against all funds, balances or other property of any kind of Surety, or in which Surety
has an interest, now or hereafter in the possession, custody or control of Bank. Bank may upon maturity
(whether by demand, acceleration, stated maturity, or otherwise) of the Obligations appropriate and apply
toward the payment of the Obligations in such order as Bank determines the balance of any account of
Surety with, or each claim of Surety against, Bank.

        4.      Venue and Exclusive Jurisdiction.

         Surety hereby consents to the exclusive jurisdiction of the Court of Common Pleas of
Philadelphia, Pennsylvania or the United States District Court for the Eastern District of
Pennsylvania in any legal proceeding involving, directly or Indirectly, any matter arising out of or
related to this Agreement, or any relationship evidenced hereby, including the collection and
enforcement hereof. Surety expressly submits and consents In advance to such jurisdiction In
any action or suit commenced in any such Court and waives any objection which Surety may have
based upon lack of personal jurisdiction or improper venue and consents to the granting of such
legal or equitable relief as Is deemed appropriate by such court. Surety waives personal service
of the summons, complaint and any other process Issued in any such action or suit and agrees
that service of such summons, complaint, and any other process may be made by registered or
certified mail, postage prepaid, addressed to the Surety at the address set forth below and that
service so made shall be deemed completed upon the providing of such notice. Nothing In this
Agreement shall be deemed or operate to affect the rights of the Bank to serve legal process or to
bring any action permitted by law against any Obligor or Involving any Collateral In the
appropriate court of any other appropriate jurisdiction or forum.

        5.      Waiver of Jurv Trial and Certain Damages.

       Surety hereby waives trial by jury In any legal proceeding Involving, directly or indirectly,
any matter (whether sounding In tort, contract or otherwise) in any way arising out of or related to
this Agreement The Surety represents and warrants that no representative or agent of the Bank
has represented, expressly or otherwise, that the Bank will not, in the event of litigation, seek to
enforce this jury trial waiver. Surety further waives any right it may have to claim or recover, In
any such suit, action or proceeding, any special, exemplary, punitive, or consequential damages
or any damages other than, or in addition to, actual damages. This provision is a material
Inducement for Bank to enter Into, rely upon, or accept this Agreement.

        6.      Miscellaneous.

        No consent or waiver under this Agreement shall be effective unless in writing. This Agreement
and all documents executed hereunder shall be binding upon Surety and its executors, personal
representatives, successors and assigns and shall inure to the benefit of Bank and its successors and


                                                  Page 3 of 5
             Case 18-16659-LMI            Doc 49       Filed 12/11/18        Page 36 of 60

                                                                                    Initials   Y'-- and   0 .j_

assigns. This Agreement has been delivered to and accepted by Bank in, and shall be governed by the
internal laws, and not the law of conflicts of, the Commonwealth of Pennsylvania. If any provision hereof
is found by a court of competent jurisdiction to be prohibited or unenforceable, it shall be ineffective only
to the extent of such prohibition or unenforceability, and such prohibition or unenforceability shall not
invalidate the balance of such provision to the extent it is not prohibited or unenforceable, nor invalidate
the other provisions hereof, all of which shall be liberally construed in favor of Bank in order to effect the
provisions hereof. The execution and delivery of this Agreement is in addition to, and not in derogation
of, any other Surety Agreement of any Obligor heretofore executed and delivered to Bank unless such
prior Surety Agreement has been terminated in writing pursuant to the terms thereof. This Agreement
and any prior Surety Agreement of Surety to Bank shall be construed as one agreement, and in the event
of any inconsistency, the terms of this Agreement shall control the terms of any prior Surety Agreement.
This Agreement may be amended or discharged only by a writing executed by Bank and Surety. The
undersigned, if more than one, are jointly and severally liable. For purposes of this Agreement, the
singular shall be deemed to indude the plural and the neuter shall be deemed to indude the masculine
and feminine, as the context may require.

        7.      Confession of Judgment.

        Surety hereby irrevocably authorizes and empowers the prothonotary or clerk or any
attorney of any court of record to waive the Issuance and service of process and to appear for and
confess judgment therein against Surety and in favor of Bank or any subsequent holder hereof at
any time, whether or not the indebtedness evidenced hereby has matured (by acceleration or
otherwise), for the full amount of all Obligations due or that may become due, including but not
limited to late charges and Interest accrued at the rate provided herein. Such confession shall be
with all costs of suit and an attorneys' commission in an amount equal to all attorneys' fees
incurred but in no event less than the greater of ten percent (10%) of the full amount confessed
hereunder or $1,000. Although Surety agrees that the confession may include the amounts of the
attorneys' commission specified in the preceding sentence, Surety reserves the right only to
contest the collection by Bank of any unreasonable attorneys' fees. The authority and power to
appear for and confess judgment against Surety shall not be exhausted by the initial exercise
thereof and the same may be exercised from time to time, as often as Bank shall deem necessary
and desirable, and a copy of this Agreement shall be sufficient warrant Bank may, in its sole
discretion, exercise the authority contained herein against one or more Sureties at one and the
same time or at different times. Such confession shall be with or without declaration or complaint
filed, with release of errors, without stay of execution, and Surety waives the right of inquisition
on any real estate levied upon pursuant to the provisions hereof, and does hereby voluntarily
condemn same and authorizes the prothonotary to enter upon the writ of execution a voluntary
condemnation, and further agrees that the real estate may be sold on a writ of execution with a
waiver and release of all relief from all appralsement, stay or exemption laws or rules of court,
now in force or hereafter enacted or adopted.

       In granting the above warrant of attorney to confess judgment, the Surety hereby
knowingly, intentionally, and voluntarily waives any and all constitutional rights the Surety has or
may have either upon the confession of judgment against the Surety or (after the maturity of the
Indebtedness evidenced hereby) upon execution process thereon, by garnishment or otherwise,
against property of the Surety to: (i) prior notice; (Ii) a prior judicial proceeding; (Iii) prior review
by an authorized public official; and (iv) the prior opportunity to raise a defense, setoff, or
counterclaim. The Surety expressly waives such rights as an explicit and material part of the
consideration hereof.

        IN WITNESS WHEREOF, the parties hereunto set their hand and seal:

                                   (SIGNATURE ON THE NEXT PAGE)




                                                Page4 of 5
          Case 18-16659-LMI   Doc 49   Filed 12/11/18        Page 37 of 60

                                                                    Initials   Yl-- and OJ..

On behalf of Olga Lyubarsky                     On behalf of Yuri Lyubarsky




 ~~~
Olgl:lbarsky                                    Yuri




                                                       0/.   /lf.   09
Date




                                        My commission e x p i r e s : - - - - - - -




                                  Page 5 of 5
Case 18-16659-LMI   Doc 49   Filed 12/11/18   Page 38 of 60




            EXHIBIT A3
               Case 18-16659-LMI   Doc 49   Filed 12/11/18   Page 39 of 60



PAYMENTS TO VERTNOIX 2009‐2011

Date       Amount    Balance
STARTING BALANCE       $119,000
  01/21/09    $5,000   $114,000
  02/18/09    $1,000   $113,000
  03/16/09    $1,000   $112,000
  03/24/09    $1,000   $111,000
  04/16/09    $1,000   $110,000
  05/14/09    $1,000   $109,000
  06/15/09    $1,000   $108,000
  07/15/09    $1,000   $107,000
  08/16/09    $1,000   $106,000
  09/15/09    $1,000   $105,000
  10/15/09    $1,000   $104,000
  11/16/09    $1,000   $103,000
  12/19/09    $1,000   $102,000
  01/15/10    $1,000   $101,000
  02/18/10    $1,000   $100,000
  03/19/10    $1,000    $99,000
  04/15/10    $1,000    $98,000
  04/28/10    $1,000    $97,000
  05/14/10    $1,000    $96,000
  06/15/10    $1,000    $95,000
  07/20/10    $1,000    $94,000
  08/17/10    $1,000    $93,000
  09/15/10    $1,000    $92,000
  10/15/10    $1,000    $91,000
  11/16/10    $1,000    $90,000
  12/19/10    $1,000    $89,000
  01/19/11    $1,000    $88,000
  02/17/11    $1,000    $87,000
  03/19/11    $1,000    $86,000
Case 18-16659-LMI   Doc 49   Filed 12/11/18   Page 40 of 60




            EXHIBIT A4
Page 41 of 60
Filed 12/11/18




 ...                r-                                                                                    ---
                                                                                                                    3388
                                                                                                                        --M'
Doc 49




                           The Law Offices Of Qimma Elbert, LLC
                                                                            A AMBOY
                                                                               Amboy National Bank
                                                                               OLD BRIDGE OFFICE 09
                                   ATTORNEY TRUST ACCOUNT                        Old Bridge, NJ 08857
                                      2698 HWY 516 SUITE E                       55-441~212
                                      OLD BRIDGE, NJ 08857                                                                 ~
Case 18-16659-LMI




                                                                                                                           al
                                                                                                                           .0
                                                                                                                            c:
                                                                                                                           0
                                                                                                                           .!!!
                                                                                                                           ·a;
                    PAY       One Hundred Seventy Five Thousand AND no/100***********************************************~
                                                                                               DATE        AMOUNT          ~
                                                                                                                           a;
                    TO THE                                                                                                 .!!?
                    ORDEROF   Kalikhman   &   Rayz, LLC                               04/29/2013           175,000.00
                                                                                                                           ~
                                                                                                                           Cl>
                                                                                                                           Cl)
                          19 Shallow Brook Rd-Judgment payoff
Case 18-16659-LMI   Doc 49   Filed 12/11/18   Page 42 of 60
Case 18-16659-LMI   Doc 49   Filed 12/11/18   Page 43 of 60
Case 18-16659-LMI   Doc 49   Filed 12/11/18   Page 44 of 60
Case 18-16659-LMI   Doc 49   Filed 12/11/18   Page 45 of 60
Case 18-16659-LMI   Doc 49   Filed 12/11/18   Page 46 of 60




            EXHIBIT A5
                           Case 18-16659-LMIFILED
                                              Doc 49 Filed 12/11/18                    Page 47 of 60
                                         03 MAY 2016 01:59 pm
                                              Civil Administration
                                               P. MARTIN

               VERTONIX LIMITED                                      COURT OF COMMON PLEAS
                                                                     PHILADELPHIA COUNTY
                                         Plaintiff(s)

                      v.                                             February Term 2011

               LYUBARSKY, et al.                                     Docket No. 3388

                                         Defendant( s)


                                                                 ORDER

                     AND     NOW,     this      ~ f£'t   day of _ _  Jl~_J_Wf__,_~-~--·                  20/_l_,    upon

              consideration of Plaintiffs Motion to Reassess Damages, it is hereby ORDERED and DECREED that:

                     1.       The Prothonotary is to amend the judgment entered in this matter on February 24, 2011,

                              for the Plaintiff and against Defendants, YURI LYUBARSKY anc:t OLGA LYUBAR~KY, to
                                                                                           '!k.'~11 10~. 1 /
                              reflect that, as of May 3, 2016, the amount of the judgment is~e.~.7"1; and
                     2.       Defendants are to pay interest at the legal rate of six (6) percent per annum, upon the

                              amount of the judgment entered in this matter, from the date of this Order, and until it is

                              paid in full.




                               Vertonix Limited Vs Lyu-ORDER



                               1111111111111111111111111111111
                                        11020338800082
                                                                                                                 JUL 0 7 2015
                                                                             DOCKETED                       OFFICE OF JUDICIAL
                                                                                                                   RECOBDS
                                                                              JUL 0 7 2010
                                                                           MICHAEL TIERNEY
                                                                          JUDICIAL RECORDS



                                                                                                           Case ID: 110203388
                                                                                                          Case ID:
                                                                                                         Control   110203388
                                                                                                                 No.: 16050538
COPIES SENT PURSUANT TO Pa.R.C.P. 236(b)            07/07/2016                                          Control No.: 16122014
Case 18-16659-LMI   Doc 49   Filed 12/11/18   Page 48 of 60




            EXHIBIT A6
001213402                                                                                     56789ÿ3ÿFiled
                                                                                                       ÿÿ912/11/18
                                                                                                              98ÿ98 Page 49 of 60
AB      CCDEFGHCIHÿKBCBLHFÿMDDBNOFE
                                           Case 18-16659-LMI                              Doc 49

77118967791!18961"#1!$9%&                                                                                                                           7789:8;97:ÿ9=>;:ÿ?@
'7(96!(6)43*23+,4-+.*00-2*4+/$01-0034.273759)4552778)32 6')427)2027)327)427(!9)/688P-Q
  RSTUÿWÿXYZY[YU\ÿS]ÿ^U__\`abZ_cZÿWÿdS_\SaceZYUeÿXYZY[YU\ÿWÿfcYaUÿgh

                                                                                                                                                                               5937ÿP6Å9ÿÿÿÿÿ ÿÿÿÿ
                                                                                                                                                                                  67
                                                                                                                                                                                                        
              ÿÿ!'66!ÿ!ÿ76ÿ7779ÿ6ÿ97ÿ7!ÿ9369ÿ6ÿ3402ÿ ÿ340.

                     iÿklmznoÿÿÿÿpwqwrstouv             wxÿwÿyÿtz{uv|}~ÿz{ÿt{wtr{ÿuoÿÿÿ
                     ÿ ¡ÿÿÿ¢ÿÿÿÿ£ÿÿÿÿÿ
                                      §
                                        ¤¡ ¡ÿ ÿÿ ÿ¨ ¥       ÿ  ÿ         ÿ      
                                                                                                         ÿ  
                                                                                                                 ÿ
                                                                                                                    
                                                                                                                          ¦
                                                                                                                                  £ÿÿÿÿÿ
                                                                                                                                    
                          
                          ¦ÿÿ  «¡ÿÿÿÿ¬© ÿ  ÿ ÿ  ÿ    £ÿ  ªÿÿÿÿÿ
                          «   ± § ÿ                        ÿ          ÿ                   ÿ  ÿÿÿÿ©ÿ²ÿÿ­ ¡ÿ£®£¯£¨£ÿ°
                          ³ÿÿ´ r¡uÿvÿ{µrsr               xuÿÿy}xÿÿz©xÿz|ÿ|w}ÿxuoÿ¤¡ªÿÿ
                          ÿÿÿ¡ÿÿ¯ÿÿÿÿÿÿÿÿÿ                 ÿ  ÿÿÿÿÿ
                                                                                                                                   
                                                                                                                              ÿÿ©ÿ         ÿÿ¤ÿ«®ÿ®£¯£ÿ¨¨£ÿ°ÿ¸­§§
                                   µ                ¶   ÿ   ·                           ÿ  ¯        ÿ
                                                    ¡ÿÿÿ¯ÿÿªÿÿÿÿÿÿÿ¨ÿÿ¡£
                                    µ      
                                                     ÿ  ¶  ÿ  ·ÿ                ª ÿÿ ¯    ÿ  ÿ   ÿ ©   ÿ  ÿ   ÿ¹     ÿ®£ÿ¯£¨ÿ£ÿ°ÿ­º      ­£§
                                                 ÿ¤«¡ªÿÿÿ ¸º§ÿÿ®£¼£ ¤ºªÿÿ½£¸¤¡£ÿ©ÿÿÿÿ                                                                       ¡
                                    ÿ»
                                    ÿ»©ÿ©¡¤¡ÿ±ÿÿªÿ¯ÿ¯ º ­ÿ                ®£¼£­¾ÿ¾ªÿÿ½£¤«¤¡£ÿ©ÿÿÿÿ
                                    »ÿ¤¸©ªÿ¡ ÿºÿ ­ÿÿ®£¼£­º¾ªÿÿ½ÿÿ£¤­º¡£ÿªÿ©ÿÿÿÿÿÿ
                                    ®£¼£§«ªÿÿ½£ ­¡ªÿ¦                                 ÿ
                                                                                                                 ÿ    
                                                                                                                         
                                                                                                                          ÿ     ÿ
                                                                                                                                    
                                                                                                                                     ÿ  
                                                                                                                                        À  
                                                                                                                                           ®  ÿ
                                                                                                                                                  
                                                                                                                                                      ÿ
                                                                                                                                                           ©
                                                                                                                                                               ÿ¿    ÿ»ÿ ªÿ º¹«
                                                                                                                                                                         
                                     ·©¡ÿÿ¼               ÿ   Á   £ÿÀÿÿªÿÿÿÿÿ
                                    ÿÿÿÿªÿÿÿÿÿÿÿÿ                                                  ÿÿÿ
                                                                                                                                                                                               ©ÿÿ
                                                                                                                                                                                                 
                                    
                                      ÿ   ÿ© ÿ¡ ÿÿÿÿÁÿÿ©£ÿÿ            ÿÿÿÿ
                                                      ÿ                      ÿ          ÿ        ÿ          ÿÿÿÿÿ
                                                                                                                                                                           ÿÿÿÿÂ
                                     ÿÿ©ÿªÿÿ
                                                                                                      
                                                                                                          
                                                                                                           ÿ ÿÿÿÿÿÿÿÿ¿
                                     
                                           ÿ ÿ      ÿ          
                                                                                         
                                                                                             
                                                                                              ÿ   
                                                                                                    
                                                                                                       ¡
                                                                                                          ÿ
                                                                                                           ÿ  
                                                                                                                
                                                                                                                   
                                                                                                                      ÿ
                                                                                                                       ÿ  
                                                                                                                            
                                                                                                                               
                                                                                                                                  ÿ
                                                                                                                                    
                                                                                                                                       
                                                                                                                                          
                                                                                                                                             
                                                                                                                                                
                                                                                                                                                 ÿ  
                                                                                                                                                      
                                                                                                                                                         
                                                                                                                                                          ÿ  
                                                                                                                                                               
                                                                                                                                                                  
                                                                                                                                                                     
                                                                                                                                                                        ÿ
                                                                                                                                                                           
                                                                                                                                                                              
                                                                                                                                                                                 
                                                                                                                                                                                  ÿ  
                                                                                                                                                                                       
                                                                                                                                                                                          
                                                                                                                                                                                             
                                                                                                                                                                                                ª
                                                                                                                                                                                                   ÿ
                                                                                                                                                                                                       
                                     ¡ÿÿ£Áÿÿÿÿÿ©ÿÿ
                                    
                                    ¬ £¨ÿ£Ã¯£ÿÿ°«ÿ± «  ±   ÿ¡  ·ª ¡ÿ ©ª« ÿ± «§±§ÿ¡¯ÿ¡ÿÿÿÿÿ¡
                                                                                                                                      ªº¡ÿ«
                                                                                                                                           ¸ª¾ÿÿ«±±¸®¸ªªÿÿ««±±¸¸ÁÿÁª¼ªÿÿ«ÿ ±ººÿºÂ­ÿ ­«§ª±ÿÿ¤¾
                                     ÿÿÿÿÿªÿ                                           ÿ             ÿ                «±ºªÿÿÿ­§±¡ª
                                               ©         ÿ                         ÿ          ÿ      ÿ£ÿÿÿÿÿÿÿ
                                    ÿÁ¡ÿÿÁÿÿÿÿÿÿ
                                                  
                                                    
                                                       
                                                          
                                                             
                                                                 
                                                                     
                                                                      ÿ   
                                                                              
                                                                                  
                                                                                      ÿ
                                                                                          
                                                                                              
                                                                                               ÿ   ÿ
                                                                                                     
                                                                                                        
                                                                                                           
                                                                                                            ÿ  
                                                                                                                 
                                                                                                                    
                                                                                                                       
                                                                                                                        ¦  ÿ
                                                                                                                             
                                                                                                                                
                                                                                                                                   
                                                                                                                                     
                                                                                                                                        ÿ
                                                                                                                                           
                                                                                                                                            £ 
                                                                                                                                              ÿ  
                                                                                                                                                   
                                                                                                                                                      
                                                                                                                                                         
                                                                                                                                                            ÿ
                                                                                                                                                             ÿ  
                                                                                                                                                                  
                                                                                                                                                                     
                                                                                                                                                                        ÿ
                                                                                                                                                                           ÿ
                                                                                                                                                                                 ÿ ÿ  ÿ
                                                  
                                                       ¥ ÿ¡ÿ ÿ  ÿ Á  ÿ  ÿÿÿÿ
                                                                                                                                 ©ÿÿÿÿÿÿÿÿÿÿÿ£ÿ
                                                         Ä ­ ±±± 
77118967791!18961"#1!$9%&'7(96!(6)43*23+,4-+.*00-2*4+/$01-0034.273759)4552778)32 6')426                                                                                 01+
001213402                                                                                  56789ÿ3ÿÿÿ998ÿ98
                                 Case 18-16659-LMI
                                                    7
                                                    ?   8
                                                        ÿ  9
                                                           >  :
                                                              <  7
                                                                 8  8
                                                                    N  ;
                                                                       A  8
                                                                          8  <
                                                                             ?  9
                                                                                7  ÿ
                                                                                   ÿ  >
                                                                                      O  7
                                                                                         8 ÿ
                                                                                           7 ? < < @ : 9  A  ÿ  B  @  <  C  ÿ  :
                                                                                             Doc 49 Filed 12/11/18 Page 50 of 60
                                                                                             : > C P ÿ Q  M  :  F  ÿ  F  M  ?  R  <
                                                                                                                                  R  ÿ
                                                                                                                                     ÿ  8
                                                                                                                                        <  D
                                                                                                                                           >  E
                                                                                                                                              9  8
                                                                                                                                                 ÿ  F
                                                                                                                                                    :  F
                                                                                                                                                       <  ÿ
                                                                                                                                                          E  >
                                                                                                                                                             R B
                                                                                                                                                               @ ÿ
                                                                                                                                                                 C G
                                                                                                                                                                   8 H
                                                                                                                                                                     ÿ I
                                                                                                                                                                       ? J
                                                                                                                                                                         ; K
                                                                                                                                                                           > K
                                                                                                                                                                             @ K
                                                                                                                                                                               < ÿL
                                                                                                                                                                                 9 F :9M:<
                                                    CB:77>8;Eÿ9?R9A9ÿ?7E>MR;R88<C9ÿÿ>@S<8C78ÿ7Bÿ79>M;:ÿ>                 F  ÿ  9@MT8O7?ÿ7B?@U<7C?FOÿMLPM:EMÿ?78ÿ8D8;O9
                                                                                                                               F
                                        V  Z  X  ÿ  ÿ   Q  M  8  V8WDX8ÿ;ÿOY9;:>>@<<F9ÿFOÿ7C>8S8:;C88CCÿÿ9T>AÿÿTO8?ÿ7B?7U?7@?CO@MRÿ8V<H9XÿVE:>X<ÿS98MA7?><@EU8MFP
                                                                 ÿ
                           V>SB:ÿX\ÿ@FRMA?ÿR]RJÿÿTH8^ÿ_F]@ÿTV[`8PEa9Pÿ_9I>ZÿJ?ÿ<bA>ÿP:H<cEK>X<JFÿ:dF<9>8L<<9ÿÿO                                ?  F  ÿ79>MS8:ÿFe:`>@<TÿR>:BEÿ9M8ÿ?E9
                           f
                           h   ;
                               i O
                                 j  R
                                    ÿ  >
                                       ÿ  A
                                          l  8
                                             m  8
                                                n  ÿ`
                                                   o   p  8m<iFr:ÿ>s<pÿtgi>r7rBu8n:v9w@wQ
                                                          q                                       78ÿMY8Eÿ9BP>eRR>L:<UÿO7>O879Aÿ>7ÿ>9M87
                 7
                 8:UD8M E9    @F9ÿ:> >VB <HÿÿX9>ÿM<ÿ8 ÿWÿ?8[ÿ7@[9C@?UC:;U<8;ÿ<8?9<;ÿ9>Cx@8<T99F>ÿ7Oÿ?F:MC?JRÿROÿ7T>8Sÿ:8CD88C;ÿO>97ÿÿB778><;Cÿ?                     99?EM;8<9ÿ>7
                           BV77?89R8?79<:?<RUÿÿT98><ÿ8TB8:<98ÿBF:>9EF:ÿ8<9>A9ÿÿ?F                       ÿ  O  7  >  S  :  C  8  C  ÿT     A  ÿ  c  K  ÿ  `  ?  PW8P7y8PCÿÿzTÿA{ÿI?|H
                                        V  Z  X  ÿ  ÿ   W  R  ?  :  ;  F  ÿ  ?  <  C  ÿ  E > ; O 8 <?F9?99?:E>M<?ÿTOR?8A;       XP8<9Fÿ@<C87ÿ9M8ÿ?E9ÿ>Bÿ\@<8
                           Z
                           WJ  >ÿ;H O^ 8VH<|IFXÿ?ÿV9ÿ` :YP><a<APÿÿ_aO|?>{LRJJ:ÿeEbÿA>8ÿPD>|
                                                                                          E7|
                                                                                            8ÿ]
                                                                                              OEX
                                                                                                9>J
                                                                                                  ÿ<ÿd
                                                                                                    ?9F7ÿ<?>>E9L9M<ÿ8ÿ>7?BLFÿ:ÿ:Fe<8QFÿM@O877ÿ?>`<S8E:<8C<ÿ8F>7
                                                                                                                                                              CAÿ:
                                                                                                                                                                RS?<<ÿ:9?Mÿ8}ÿ>?7Ed9;P8<~F
                           9   > ÿ  ?  ÿ  F  >  R  S   8  <  9  ÿ  :  <  F  @  7  8  C  ÿ L M > ÿ : F ÿ9    M  8  ÿ  T  8  <  8  B  :  E  :  ?  7  A  ÿ  9  M  87ÿ8?><B<J@ÿ:89DAEÿ8:OF9Fÿ@?<
                                                                                                                                                                                          8CA
                           O?79ÿV9cMX8ÿ7ÿ8Y><BAÿÿ8?D;E>8@8<C9:ÿ<>UBÿÿ?O<7ÿ>:E<8E8>C;F8ÿÿ7>879ÿ?7:8<98@C7ÿ<TÿA>ÿ9                                        BÿG  M 8HÿK:K<ÿFO@8778ÿ7;ÿ>?<99MP
                             ;
                             > ?
                               B 9
                                 ÿ  @
                                    R  7
                                       :  :
                                          B  9
                                             8  A
                                                ÿ  ÿ
                                                   :   >
                                                       <  7
                                                          F  ÿ
                                                             @  >
                                                                7  9
                                                                   ?  M
                                                                      <  8
                                                                         E  7
                                                                            8  L
                                                                               ÿ  :
                                                                                  :  F
                                                                                     B  8
                                                                                        ÿ ÿ
                                                                                          9 @
                                                                                            M <
                                                                                              8 C
                                                                                                ÿ 8
                                                                                                  O 7Rÿ:9EMA8ÿÿ9
                                                                                                    >               >  78ÿ7?;ÿFFÿ@>OBOÿR?8<;ÿ8?<<9<?@R:ÿ9?AUÿ7>878ÿ;O8><R9:EA
                           TO87ÿ>?SF:VFCI:8XUFÿ<ÿÿ?9YTM<R?A89ÿPÿOF>@RE:MEÿAOÿ7>>BEÿ8U87C>F@ÿO?ÿ<:C<ÿF9@M78?ÿ<:E<8Eÿ>>;78ÿÿ99MM88ÿ7O87B>7E>8;8ÿCFFMÿ?9RMR8ÿ7<8>9                           >BP
                           OM  >8Rÿ :F  V
                                       EO  {
                                          A>  X
                                             ÿ@  ÿ
                                                >F  ÿ
                                                   B8   Q
                                                       ÿJ  M
                                                          Rÿ  8
                                                             :E  ÿ
                                                                BM  <
                                                                   8:  8
                                                                      ÿR  9
                                                                         :C  ÿ
                                                                            <7  ?
                                                                               F8  ;
                                                                                  @<  >
                                                                                     7ÿ  @
                                                                                        ?> <
                                                                                          <7 9
                                                                                            Eÿ ÿ
                                                                                              8C O
                                                                                                ÿ8 ?
                                                                                                  ;O A
                                                                                                    ?8 ?
                                                                                                      C<8CTÿBR  8  ÿ  @  <  C  8  7  ÿ  ?  <
                                                                                                                  >97ÿÿ798MR8?ÿ9T:8S<88ÿB>:9  A  ÿ  ?  <  <  @ : 9 A
                                                                                                                                                            ÿ9>MB8ÿÿ:ÿ E > < 9 7 ? E 9 ÿ
                                                                                                                                                                    >7ÿ<?FF@F7:8UC<J8Cÿ9>>7
                           9
                           L7M88F98M78S78ÿC>ÿ7TÿA<ÿ>>97ÿÿO                                                    8  <
                                                                         9M887ÿ;7::9U9M89Cÿÿ99>>ÿÿE9MM?8<ÿU:8<ÿF9@M788ÿC<P?ÿ;Q8C                        B  ÿ
                                                                                                                                                        ÿÿTO87<88EB8:CE::<?U7ÿAFÿ8:<F98<E8
                           F                                                                                                                       M  8
                           FM  @?ER MR ÿVÿF_<OX>>ÿÿ9
                                                   @ÿ  FQT8M8J8ÿÿÿ?E<OM8O:9RRÿ:C?Eÿ;?>>T7@R
                                                                                          ÿ<8
                                                                                            >9ÿ
                                                                                              9ÿ9
                                                                                                MO>
                                                                                                  8?ÿ
                                                                                                    7A9
                                                                                                      ÿ?M
                                                                                                        7T88RÿR88?ÿD9@9:<8SC<889P7ÿ9      M8ÿ[@CU;8<9ÿC8T9>7ÿ:F
                           C:F?TV:]RX:ÿ9ÿAWÿ8:7<9F?@:7<?ÿ<?E;8>P@<9FÿO?:CJÿO7>S:Cÿ                                                   8Cÿ
                                                                                                                                        ?<Aÿ?EE:C8<9ÿ>7
                                                                                                                                              >F78ÿE798:<>C<8ÿ7|8KCIÿÿT>ABÿÿ?9M8ÿ?E9
                           > B 7 ?  9  8  7  <  ?  R   ÿ  T  8  <  8  B  :  9  ÿ  F  >  E : 8 9 A ÿ ? F ÿ  O  7  >  S  :  C  8  C  ÿT     A  ÿ
                           B  8ÿ<\ 8@ BVR:^A9XÿÿÿZyÿ^ >WJE8ÿ:7H89^9?_A:_ÿ<ÿWÿV>?`C;P8>aP@P
                                                                                          e<H9KFIÿO
                                                                                                  Jÿb>P|]XJÿd<>L<ÿ?Fÿ9M8ÿeg7?987<?R
                                                                                                     ?X:ÿ>CJBÿÿO97M>8Sÿ:?CE89Cÿÿ>>B7ÿÿ\7@8R<ACÿ8H7^8JCÿÿH@^<_Cc87ÿ9M8
                            O  7 >  S  :  F  :  >  <   F  ÿ  >  B  ÿ  F  8  E  9  :  >  < ÿ H K { V B
                            V`8PMa:PEcR]8^ÿJÿ<bF>@P7H?_<{EX8JÿÿYdE<9>PLe<ÿ?Fÿ9M8ÿe`8<<FARS?<:?ÿb>NB?@R9ÿ>9>7
                           O   7 >  S  :VFH:K>X<ÿFÿÿW>8B7ÿ9F?8:E<9ÿ:?>;<>ÿ@_<K9|Fÿÿ>OB?ÿ9                 :CMJ8ÿÿO?7E>9Sÿ:>CB8ÿCÿ8>E78ÿ;7T88<7Cÿ8I7J8ÿCHÿ^@|<{Cÿ8V7Zÿ<9CM8
                           yWO>P;yO88F<FFP?J9ÿ:H>^<|ÿ_aÿ?`LPPaePZ]^_Jÿb>PHXJÿd<>L<ÿ?Fÿ9M8ÿe<8;OR>A;8<9
                 V
                 `  YO
                    Pa  7
                        P     P
                              { ÿ
                                ^ Z
                                  |  ]
                                     J   J
                                         ÿ  ÿ
                                            b  H
                                               >  ^
                                                  P   _
                                                      H  ]
                                                         c  J
                                                            Z  ÿ
                                                               J  `
                                                                  ÿ  P
                                                                     8  a
                                                                        B  P
                                                                           B  Z
                                                                              P  K
                                                                                 ÿ{ ZJKÿÿbC>?PAIF|Jÿÿ88BEBPPÿÿZ{KKJÿÿCH?^A]FZJÿÿ`EP9aPPÿHIcJKÿ^HJ^ÿ]bK>JP|Z{J
                 8
                 H  BB
                    ]J  P
                        ÿ     ÿ
                              H {
                                ^ K
                                  ^  ÿ
                                     ]   C
                                         J  ?
                                            ÿ  A
                                               `  F
                                                  P   
                                                      a  ÿ
                                                         P  
                                                            H  E
                                                               _  9
                                                                  K  P
                                                                     J  ÿ
                                                                        ÿ  H
                                                                           b  Z
                                                                              >  J
                                                                                 P  ÿ
                                                                                    Z  H
                                                                                       {  ^
                                                                                          J ^
                                                                                            ÿ K
                                                                                              8 J
                                                                                                B ÿ
                                                                                                  B `
                                                                                                    P P
                                                                                                      ÿ a
                                                                                                        :  P
                                                                                                           ;  I
                                                                                                              C  |
                                                                                                                 P  H
                                                                                                                      J
                                                                                                                       ÿ  ÿ
                                                                                                                            b
                                                                                                                             8  >
                                                                                                                                E  P
                                                                                                                                   P  H
                                                                                                                                      ÿ  Z
                                                                                                                                         Z  ]
                                                                                                                                            K  J
                                                                                                                                               J  ÿ8
                                                                                                                                                  ÿ  Z  BKBKPJÿÿ{`KPÿaCP?_AcFZJÿg8TP
                                                                                                                                                        K
                 b>PHKIJÿ8BBPÿ{KÿC?AFX
                 ÿ
                          
                           
                                ÿÿÿrrrmmmu uurrrmmmvÿ
                                                                     vÿ    ÿ
                                                                           ÿ  Y
                                                                              Y  E
                                                                                 E  9
                                                                                    9  ÿ
                                                                                       ÿ  H
                                                                                          | K
                                                                                            Z I
                                                                                              { ÿ
                                                                                                ÿ ?
                                                                                                  ? ;
                                                                                                    C 8
                                                                                                      C <
                                                                                                        8  C
                                                                                                           C  8
                                                                                                              ÿ  C
                                                                                                                 F  ÿ
                                                                                                                    @  F
                                                                                                                       T  @
                                                                                                                          F  T
                                                                                                                             8  F
                                                                                                                                E  8
                                                                                                                                   P  E
                                                                                                                                      ÿ  P
                                                                                                                                         V  ÿ
                                                                                                                                            E  V
                                                                                                                                               X  T
                                                                                                                                                  V  X
                                                                                                                                                     ^  V
                                                                                                                                                        X  H
                                                                                                                                                           ÿ  X
                                                                                                                                                              ? V
                                                                                                                                                                < :
                                                                                                                                                                  CÿDXVPHKXP
                 7  89  7     > ? E  9   :  S  8  ÿ   9  >  ÿ  9  M  vÿ
                                                                     8  ÿ  ÿBYBE89Eÿ9H:cSZ8ÿÿ7C8?89<8?ÿE>9B8ÿC9ÿM?8<ÿ?
                                                                           8                                                       CÿE?9;ÿ8><BCÿ8\C@ÿRFA@ÿT]FJ8ÿEHP^ÿ_V]TJXJ
                 `
                 Y9Pa
                    E9  P
                        J     _
                              ÿ I
                                ? Z
                                  <  J
                                     C   ÿ
                                         ÿ  b
                                            ?  >
                                               C  P
                                                  C   H
                                                      8  c
                                                         C  K
                                                            ÿ  J
                                                               F  ÿ
                                                                  @  d
                                                                     T  <
                                                                        F  >
                                                                           8  L
                                                                              E  <
                                                                                 P  ÿ
                                                                                    ÿ  ?
                                                                                       V  F
                                                                                          E ÿ
                                                                                            X 9
                                                                                              V M
                                                                                                ] 8
                                                                                                  X ÿ
                                                                                                    P `
                                                                                                      ÿ @
                                                                                                        y  T
                                                                                                           8  R
                                                                                                              E  :
                                                                                                                 9  E
                                                                                                                    :  ÿ
                                                                                                                       >  f
                                                                                                                          <  ;
                                                                                                                             ÿ  O
                                                                                                                                Z  R
                                                                                                                                   H  >
                                                                                                                                      K  A
                                                                                                                                         V  8
                                                                                                                                            C  8
                                                                                                                                               X  ÿ
                                                                                                                                                  ÿ  `
                                                                                                                                                     >  8
                                                                                                                                                        B  <
                                                                                                                                                           ÿ  F
                                                                                                                                                              Y :
                                                                                                                                                                E >
                                                                                                                                                                  9 <
                                                                                                                                                                    ÿ ÿ
                                                                                                                                                                      H g
                                                                                                                                                                        c >
                                                                                                                                                                          Z 7
                                                                                                                                                                            ÿ B
                                                                                                                                                                              O 8
                                                                                                                                                                                7 :
                                                                                                                                                                                  > 9
                                                                                                                                                                                    S @
                                                                                                                                                                                      : 7
                                                                                                                                                                                        C 8
                                                                                                                                                                                          8C
                 O:7>M? 9
                        S     J
                              : ÿ
                                F <
                                  :  >
                                     >   9
                                         <  L
                                            F  :
                                               ÿ  9
                                                  <   M
                                                      >  F
                                                         9  9
                                                            ÿ  ?
                                                               7  <
                                                                  8  C
                                                                     S  :
                                                                        :  <
                                                                           S  U
                                                                              8  ÿH
                                                                                 C  ÿ  ÿ
                                                                                       T  `
                                                                                          A ?
                                                                                            ÿ P
                                                                                              7 W
                                                                                                8 P
                                                                                                  8 y
                                                                                                    < P
                                                                                                      ? ÿ
                                                                                                        E  z
                                                                                                           9  ÿ
                                                                                                              ;  H
                                                                                                                 8  ^
                                                                                                                    <  I
                                                                                                                       9  _
                                                                                                                          ÿ  ÿ
                                                                                                                             :  V
                                                                                                                                <  7
                                                                                                                                   ÿ? 8  R  ?  9  :  <  U  ÿ  9 > ÿ : < 8 B B 8 E 9
                                                                                                                                         ;ÿ8?<;C8?<9C>;78A<ÿ9Fÿ9??B9B@89E89F:X<JUÿ:9: S 8
                 F   F
                    @Tÿ M
                        F     8
                              8 7
                                E 8
                                  P  T
                                     ÿ   A
                                         V  ÿ
                                            T  C
                                               X  8
                                                  X   E
                                                      ÿ  R
                                                         9  ?
                                                            >  7
                                                               ÿ  8
                                                                  7  C
                                                                     8  ÿ
                                                                        F  9  >  ÿ  T  8  ÿ 9 M 8 ÿ : < 9  8  <  9  ÿ  >  B  ÿ  V  9  M  8
                                                                           9>B7B88ÿEF9@8ECMÿÿTOA7ÿ>FS8:EF9::>><<FÿÿI9ÿ>>ÿB9ÿM98M:87ÿÿ`F@9T?R9:@EFÿÿfO;7O:R>>7Aÿ898>
                 9
                 `  M8  ÿ     O ? 7  9   :  ?  R  ÿ   7  8  O  8  ?  R  ÿ8
                 F8<@EM Fÿ    :O>7<> ÿS  g: >F 7: B>  8< :F 9ÿ @?
                          Jÿ`PÿaPqZp{Jÿqb>ÿPHrHsJrÿq78vÿ
                                                                  7F 8ÿ ÿ7 Y8 E8 9< ÿ? 8E D9E88COÿ9?ÿ<?CFÿ ÿ? >; 98 M< 8C 78 LC :ÿ FM 88
                                                                                          ÿ9y:8<EU9ÿ:9>><ÿÿ;]>ÿ9>>B7ÿÿ9SM88Mÿ:?EER98ÿÿB
                                                                                                                                         ÿ8 7  DTOA7P8FFRAÿO7>S:C8CÿTA
                                                                                                                                               8     >B:ÿ<g?8<TE7:@??R7AÿHZJ
                   H ^ ] c                                                             R  ?
                  :7<8EF>O<>rF<:FrF:p9Tr8:m<Ri9:rÿL 9AJ:ÿ97M8ÿOY8E?9Rÿ8HCHÿPF8E9:><ÿ]HZcVEXV^Xÿ:<F>B?7ÿ?Fÿ:9ÿ:F
                                                      n`ÿ8<m<ÿFArRS?vÿ             ÿ?QÿMb8>ÿN?BE?9@ÿR>9Bÿÿ\>@9R>A7ÿÿ         H^8JMÿ:HE^R_8cÿJÿ<`FP@a7P?c<]E^8Jÿÿb            >9PJH_{J
                   d < > L    < ÿ ?  F   ÿ  9  M  8   ÿ
                 78B8778C 9> :< F@TF8E VEXV^X L?F 78O8?R8C TA 9M8 ?E9 >B g8T7@?7A   <  :                                                                                          Y E
77118967791!18961"#1!$9%&'7(96!(6)43*23+,4-+.*00-2*4+/$01-0034.273759)4552778)32 6')426 31+
001213402                                                                               56789ÿ3ÿFiled
                                                                                                    ÿÿ912/11/18
                                                                                                                 98ÿ98 Page 51 of 60
                 7
                 P 8
                   Q 9
                     H 8
                       ÿ 7
                         P 7
                           G 8
                             R : ÿ < = ÿ > ? ÿ @ A B @
                              Case 18-16659-LMI Doc 49
                               S H ÿ T D U D Q V H ÿ W  8
                                                        =  C
                                                           D  D
                                                              P  ÿ
                                                                 P  E
                                                                    D  C
                                                                       ÿ  F
                                                                          X  E
                                                                             N  G
                                                                                8  F
                                                                                   ÿ  H
                                                                                      @   ÿ
                                                                                          A I
                                                                                            B  J
                                                                                               Y  @
                                                                                                  8  ÿ
                                                                                                     C  7
                                                                                                        <  8
                                                                                                           ÿ  K
                                                                                                              Z  8
                                                                                                                 J  J
                                                                                                                    <L
                                                                                                                     < 8
                                                                                                                       8 :
                                                                                                                         7 ÿ
                                                                                                                           ÿ B
                                                                                                                             > M
                                                                                                                               @ ÿ
                                                                                                                                 ÿ<
                                                                                                                                  ? N
                                                                                                                                    = 8
                                                                                                                                      I ÿ
                                                                                                                                        ÿ J
                                                                                                                                          C C
                                                                                                                                            = <
                                                                                                                                              ? ÿ
                                                                                                                                                < =
                                                                                                                                                  J 9
                                                                                                                                                    > ÿ
                                                                                                                                                      ? O
                                                                                                                                                        8 8
                                                                                                                                                          : B
                                                                                                                                                            ÿ 7
                                                                                                                                                              > A
                                                                                                                                                                ? J7M
                 [NJK_<88C7<>  ÿP=\?ÿÿ=`9aÿ]Xÿ>=<9Lÿ8<ÿ\  N  8 ]ÿÿJEC^<8ÿN=>9CÿLb8A@LFMDÿQGHÿPG\\HÿTDUDPa]HÿW=D`RHÿc?=I?
                 JE@RÿF<HNÿ8IÿJO@7ÿJ7<88K78?JJLL8ÿ:dÿ8B?M8ÿ9<>N<8ÿ_    ÿ  J  C=<Cÿ>=89<ÿMeÿ8[C=D:ÿ8PHSÿH7ÿ8P9G87           G 7H8ÿT
                                                                                                                             Q   :ÿ<D=UÿD>R?`ÿ]@HAÿBW@=8DCPD`ÿSEHCF
                  cM?ÿ=<IN?8ÿÿJJ@Cÿ<<ÿN=89ÿÿOb7AJ<
                 B>                              L 8
                                                   M 7
                                                     ÿ  ?
                                                        P  J
                                                           a  L
                                                              H  ÿ
                                                                 ÿ  d
                                                                    Q  8
                                                                       a  ?
                                                                          a  8
                                                                             Q  9
                                                                                H  >
                                                                                   ÿ  <
                                                                                      T   ÿ
                                                                                          D _
                                                                                            U  =
                                                                                               D  C
                                                                                                  \  >
                                                                                                     S  8
                                                                                                        G  <
                                                                                                           H  >
                                                                                                              ÿ  8
                                                                                                                 W  @
                                                                                                                    =ÿ
                                                                                                                     D [
                                                                                                                       P =
                                                                                                                         P :
                                                                                                                           a 8
                                                                                                                             D H
                                                                                                                               ÿ ÿ
                                                                                                                                 XI
                                                                                                                                  N N
                                                                                                                                    8 >
                                                                                                                                      ÿ C
                                                                                                                                        @ N
                                                                                                                                          ABÿIYJ8@Cÿ<7ÿ8ZKJ8<J<L887:
                 TDU@ÿ?D_=
                         V8I
                           RCÿ
                             Q<C
                               H>=
                                 ÿ=?
                                   W?<
                                     =ÿJ
                                       DV>
                                         Q]?
                                           R`8
                                             SP:
                                               Hÿÿ>
                                                 ÿ=c9??ÿ=ÿXI@>?8<ÿCLJ<8@>ÿÿ=SX?aNÿÿ8QEÿSgg`??`@@ÿAA=779JJÿ??<CCN888Fÿ[
                                                                                                                    ÿJC=<ZÿK=J9?ÿMfÿJUMJÿIPÿ\=H9ÿÿPPGGQQPPHD
                 EcCF  E P F H ÿ I J @ ÿ 7 8 K 8 J L 8  :  ÿB     M  ÿ  <  N  8  ÿ  J  C  <  ÿ  =  9  ÿ  e  8  C  D HPÿS7H8ÿ9P8G77
                                                                                                                    ÿ            GQ8H:ÿÿT<D=UÿD>R?`ÿ]@HAÿBW@=8DCPD`SH
                  B ?
                    M=
                     ÿ I
                       < ?
                         N ÿ
                           8 J
                             ÿ @
                               J ÿ
                                 C <
                                   < N
                                     ÿ 8
                                       = ÿ
                                         9 O
                                           ÿ 7
                                             b J
                                               A <
                                                 L 8
                                                   M 7
                                                     ÿ  ?
                                                        P  J
                                                           a  L
                                                              H  ÿ
                                                                 ÿ  d
                                                                    Q  8
                                                                       a  ?
                                                                          a  8
                                                                             Q  9
                                                                                H  >
                                                                                   ÿ  <
                                                                                      T   ÿ
                                                                                          D _
                                                                                            U  =
                                                                                               D  C
                                                                                                  \  >
                                                                                                     S  8
                                                                                                        G  <
                                                                                                           H  >
                                                                                                              ÿ  8
                                                                                                                 W  @
                                                                                                                    =ÿ[
                                                                                                                     D P =a:D8ÿHXÿNI8Nÿ>@CANBÿYI8JC@<ÿÿZ
                                                                                                                         P                             78KJ8<J<L88:
                                                                                                                                                                  7
                 > @ÿ  ? = I ÿ C = ? < J > ? 8 :
                 TDUDXVNR8QÿH@ÿNW==7D<QÿR<S>H<ÿc ÿ > ?  ÿ  @  8  C  <  >  =  ?  ÿ  Q  S   ` `  ÿ  =  9  ÿ  <  N
                                                      ?ÿ==I9?ÿÿ<JN@8ÿÿXJNC8<ÿÿg=?9@ÿAb7AJ??8Cÿ8QÿH[ÿ=PZGKPJ]?Hÿ  8  ÿJ C < ÿ = 9 ÿf J M ÿ P \ H ÿ P G Q P H
                                                                                                                                 MÿTUDJUIDÿ\=`9VÿHPÿGWQ=PDD``RH
                 c>?=  I ? ÿ J @ ÿ X N 8 ÿ T 8 ? ?L@8M  L  h  J  ?  >  J  ÿi     =87:cÿZB8M?ÿj<@Nÿ8[ÿ=JZCK<8ÿ=         ?@J9<ÿ>b=A?LÿMUÿJQIHHÿÿP7G8G9`8H778:ÿ<=
                 T  ?ÿ @ A B @ 8 C D ÿ E C F E Q F H ÿ  I  J  @  ÿ  J  Z  8  ?  :
                 [DU
                   =ZD KP8G?a@HJÿ<W>==D?SÿkSDCÿ<XDN8ÿJZ8?:8:ÿ@N=7<ÿ<><L8ÿ>@ÿ?=Iÿ<N8ÿi=7c87@j




77118967791!18961"#1!$9%&'7(96!(6)43*23+,4-+.*00-2*4+/$01-0034.273759)4552778)32 6')426 +1+
Case 18-16659-LMI   Doc 49   Filed 12/11/18   Page 52 of 60




             EXHIBIT B
               Case 18-16659-LMI           Doc 49      Filed 12/11/18       Page 53 of 60




  November 21, 2018




 SUBJECT:         IN RE YURI LYUBARSKY and OLGA
                  LYUBARSKY
                  US BANKRUPTCY COURT, SD FLORIDA,
                  MIAMI CASE: 18-16659-LMI Chapter 7


Dear Sir or Madam:

       I have been asked to provide an opinion on the propriety of the claim of Florida state
exemptions of YURI LYUBARSKY and OLGA LYUBARSKY (the “Debtors”) in circumstances
where the Debtors litigated and lost their effort to enjoy the benefit of a Pennsylvania statutory
exemption applicable to disability insurance with a judgment creditor prior to the
commencement of the Debtor’s chapter 7 bankruptcy case.

——————————————

My qualifications and background are set forth at: https://www.gsbblaw.com/team/gary-f-seitz/
highlight a few items of experience pertinent to this report:

            I am and have been a Chapter 7 panel trustee appointed to tens of thousands of cases filed in
             the United States Bankruptcy Court for the Eastern District of Pennsylvania, Philadelphia
             Division, since 1999.
            I am an attorney licensed to practice law in the Commonwealth of Pennsylvania since 1988.
            I also have been chosen to and frequently so act as counsel to many chapter 7 trustees in the
             Eastern District of Pennsylvania.
            As such, I frequently deal with the debtors’ claims of exemption under both the federal and
             state exemption laws.

                                   ——————————————

In issuing this opinion, I have reviewed the following documents:

       (1)       Debtors’ petition, schedules and statement of financial affairs
       (2)       Trustee’s objection to Debtors’ claim of exemptions
       (3)       Disability policies
              Case 18-16659-LMI        Doc 49      Filed 12/11/18     Page 54 of 60




       (4)     The Debtors’ claims of exemption from execution off the judgment
       (5)     Pennsylvania Superior Court’s decision
       (6)     Philadelphia Court of Common Pleas’ decision
       (7)     The parties’ submissions in the Court of Common Pleas and Superior Court
       (8)     The 2009 settlement agreement
       (9)     The Bankruptcy Code
       (10)    The relevant Pennsylvania Statutes
       (11)    Cases and references cited below

                                ——————————————

The facts applicable to this opinion are as follows:

The Debtors have been residents of Florida for approximately ten years.

In 2009, the Debtors entered into a settlement agreement with Vertonix LTD, out of which a
judgment in favor of Vertonix LTD was confessed by Vertonix LTD against the Debtors in 2011.
The settlement agreement incorporated a Pennsylvania choice of law and forum clause and also
authorized Vertonix to confess judgment against Debtors upon default.

The settlement agreement was silent as to the law applicable to any efforts of Vertonix to execute
upon any judgment it ultimately obtained.

In connection with the confessed judgment, Vertonix sought to execute upon four policies of the
Debtors with the Guardian Life Insurance Company in proceedings commenced in the Court of
Common Pleas for Philadelphia County. Two of the policies are life policies and two are
disability policies.

The Debtors sought to exempt the disability policies raising a Pennsylvania statutory exemption
identified at 42 Pa.C.S.A. § 8124(c)(7).

The exemption dispute with Vertonix was consolidated on appeal with several other issues
arising out of the confessed judgment.

The Debtors filed a bankruptcy petition on May 31, 2018.

The Debtors have claimed the benefit of the Florida state exemptions to protect the disability
policies from liquidation in their bankruptcy proceeding.

The Trustee objects to Debtors’ use of Fla. Stat. §§ 222.14 and 222.18 to exempt the Guardian
Policies which she claims are not exempt under state or federal law.
             Case 18-16659-LMI         Doc 49      Filed 12/11/18     Page 55 of 60




She relies on a decision in February of 2017 of the Superior Court of Pennsylvania affirming an
Order from the Court of Common Pleas for Philadelphia County sustaining that the Guardian
Policies were not exempt under Pennsylvania law, and thus subject to execution by creditor,
Vertonix LTD.

The Trustee argues the Debtors’ exemptions have already been adjudicated under Pennsylvania
state law and as such the issue is res judicata.

                                ——————————————

My opinion based on my experience as a United States Bankruptcy Trustee appointed in cases
pending in the United States Bankruptcy Court for the Eastern District of Pennsylvania since
1999 and an attorney licensed to practice law in the Commonwealth of Pennsylvania since 1988
is as follows:

In my opinion, to a reasonable degree of certainty, the Trustee’s reliance on the Superior Court
decision to oppose the Debtor’s claims of exemption in the disability policies is legally and
factually flawed for several reasons, including:

   •    The Superior Court decision by its own terms did not determine an adjudication of the
       underlying issue of the propriety of selecting an exemption of disability payments. It does not
       amount to res judicata.


   •    Disability payments are absolutely and completely exempt under Pennsylvania law.


   •    The Superior Court (as well as the Court of Common Pleas for Philadelphia County) lacked
       adjudicatory authority over the subject matter and persons governed by the judgment pertaining
       to the exemption. Specifically, the Court lacked subject matter jurisdiction over a Florida
       resident’s claim of exemption in a disability policy issued in and paid in other states.


   •    The choice of law rules built in to the Bankruptcy Code require the application of Florida
       instead of Pennsylvania exemption law.


——————————————

In forming my opinion, I have considered the following points and research.

The “non-precedental” Superior Court decision by its own terms did not determine an
adjudication of the underlying issue of exemption of disability payments in Pennsylvania. It
does not amount to res judicata.
              Case 18-16659-LMI          Doc 49     Filed 12/11/18      Page 56 of 60




The Superior Court specifically provides on Page 11, in the footnote, that it does not reach any
determination on the exemption for the disability policies since the appellant never raised the
issue.

The Pennsylvania Rules of Appellate Procedure provide that “[i]ssues not raised in the lower
court are waived and cannot be raised for the first time on appeal.” Pa. R.A.P. 302(a). The rule
only precludes the raising of new “issues” - not new “arguments” - for the first time on appeal.
The Pennsylvania Superior Court nevertheless extends this waiver rule and refuses to consider
“arguments” not presented. Newman Dev. Group of Pottstown, LLC v. Genuardi’s Family Mkt.,
Inc., 98 A.3d 645, 658 (Pa. Super. 2014), citing Schultz v. MMI Products, Inc., 30 A.3d 1224,
1230 (Pa. Super. 2011).

Although the claim of exemption filed on behalf of the Debtors in the lower state court action
clearly and unequivocally claimed the disability policies were exempt raising a Pennsylvania
statutory exemption identified at 42 Pa.C.S.A. § 8124(c)(7), the Superior Court failed to decide
the issue. See Decision, p.11.

Under Pennsylvania law, the doctrine of res judicata provides that a “final valid judgment upon
the merits by a court of competent jurisdiction bars any future suit between the same parties or
their privies, on the same cause of action.” Delaware River Port Auth. v. Pennsylvania Pub.
Utility Comm’n, 182 A.2d 682, 685 (Pa. 1962).

When the final disposition of an action is invoked as a bar to a subsequent action, Pennsylvania
courts apply the res judicata doctrine upon “the concurrence of four elements: (1) identity of
thing sued for; (2) identity of cause of action; (3) identity of person or parties; and (4) identity of
quality of parties for or against whom claim is made.” Official Court Reporters of Court of
Common Pleas of Phila. County v. Pennsylvania Labor Relations Bd., 467 A.2d 311, 319 (Pa.
1983) (quotations omitted). “The test of the identity of causes of action for the purposes of
determining the question of res judicata is the identity of the facts essential to their maintenance .
. . .” Long v. Stout, 157 A. 607, 609 (Pa. 1931); accord Philadelphia Fraternal Order of
Correctional Officers v. Rendell, 701 A.2d 600, 607 (Pa. Commw. Ct. 1997).

Here, the identity of the thing sued for and cause of action are both different. The Pennsylvania
litigation involves claims for Pennsylvania exemptions by a Florida resident from the execution
on disability payments to satisfy a Pennsylvania confessed judgment. The bankruptcy case
involves a claim of exemption of disability payments arising under Florida state law by a Florida
resident in a Florida bankruptcy proceeding with regard to the claims of all their creditors and to
ensure their fresh start.

Moreover, the identity of the quality of the parties is very different. The Pennsylvania litigation
involved the effort by a single judgment creditor to try and reach the disability payments the
Debtor is entitled to in order to satisfy its judgment. In this case, the Trustee seeks to reach all the
disability payments for the benefit of all the creditors of Debtor.
              Case 18-16659-LMI         Doc 49     Filed 12/11/18     Page 57 of 60




The identity of the adversary in the Pennsylvania action is much more narrow; the liability much
less. Given the disparity of identity and the limitations contained in the text of the Superior Court
decision relied on by the Trustee, a Pennsylvania court would not apply the doctrine of res
judicata to the Superior Court decision in these circumstances.

Disability payments are exempt under Pennsylvania law for Pennsylvania residents.

The Pennsylvania statute is clear. Payments on account of disability - whether from self-funded
or employer funded insurance or governmental assistance, are fully exempt from execution.

The statute unequivocally provides:

       42 Pa.C.S.A. § 8124. Exemption of particular property
       (c) Insurance proceeds. The following property or other rights of the judgment debtor
       shall be exempt from attachment or execution on a judgment:
               *          *         *
       (7) The net amount payable under any accident or disability insurance.

The statute clearly and unequivocally exempts the disability payments due to Debtor under the
policies at issue here. See, In Re Kollar, 223 B.R. 288 (E.D. Pa. 1998) affirmed 176 F.3d 175 (3d
Cir. 1999).


The Pennsylvania statute does not contain any qualification or limitation in the amount the
debtor may exempt - unlike other specific statutory exemptions, there is no requirement under 42
Pa.C.S.A. § 8124(c)(7) that the payments be limited to any form of a “means or needs test”.

In my experience, a Pennsylvania court would apply the clear language of the statute and find
that all of the disability payments due the Debtors under these specific policies at issue here are
completely exempt.

The Superior Court (as well as the Court of Common Pleas for Philadelphia County)
lacked adjudicatory authority over the subject matter and persons governed by the
judgment. Moreover, the Court lacked subject matter jurisdiction. Therefore, the Superior
Court decision is not applicable.

An order of attachment to satisfy a judgment in Pennsylvania is applicable only to assets within
the jurisdiction of the Court issuing the order. The disability payments at issue were never due to
be paid in Philadelphia or, for that matter, Pennsylvania. The efforts of Vertonix with respect to
the confessed judgment were insufficient to reach the disability payments made by a Connecticut
insurance company to a Florida resident on account of disability.
              Case 18-16659-LMI         Doc 49     Filed 12/11/18     Page 58 of 60




The U.S. Supreme Court decided in 1998 in a case styled Baker by Thomas v. General Motors
Corp., in no unclear terms: "Regarding judgments, however, the full faith and credit obligation is
exacting. A final judgment in one State, if rendered by a court with adjudicatory authority over
the subject matter and persons governed by the judgment, qualifies for recognition throughout
the land. For claim and issue preclusion purposes, in other words, the judgment of the rendering
State gains nationwide force. … " (emphasis added).

In other words, the bankruptcy court in Florida must recognize the Pennsylvania decision only if
that court had both subject matter and personal jurisdiction. While the Pennsylvania court was
given jurisdiction over the underlying dispute over the debt (note/guaranty/settlement agreement)
by consent of the parties, it seems doubtful that it had subject matter jurisdiction to determine an
exemption of a Florida resident in a right to receive disability payments made in Florida.

The judgment creditor must execute the judgment in the jurisdiction where the debtor has assets.
The disability policies at issue are not located in Pennsylvania. They are not to be paid in
Pennsylvania. The obligor on the policy does not make the payments in Pennsylvania. The
policies were not procured or issued in Pennsylvania. Pennsylvania exemption law does not
apply to the right of Florida residents to exempt disability payments received and due to them in
Florida. Disability payments due to Florida residents paid in Florida are of no interest to the
Pennsylvania forum.

A close reading of the disability policies indicates the obligor’s concern and parties’ intent that
the policies fully and completely comply with the laws of the state of the beneficiaries’
residence, which in this case is Florida. For example, the policies contain the following language,
“Conformity with State Laws. Any provision of this policy which, on the date of issue, is in
conflict with the laws of the state in which you reside on such date is hereby amended to
conform to the minimum requirements of such laws.” See both Policies, numbered page 9, PDF
file pages 13-14.

Accordingly, the Philadelphia Court of Common Pleas and the Pennsylvania Superior Court
lacked subject matter jurisdiction to determine the Debtor’s rights in his disability policies. The
decisions do not satisfy the doctrine of res judicata as applied to the exemptions raised in the
Florida bankruptcy proceeding.

The choice of law rules built in to the Bankruptcy Code require the application of Florida
instead of Pennsylvania exemption law.

“[T]he critical date for determining exemption rights is the petition date.” “[T]he critical date for
determining exemption rights is the petition date.” Goswami v. MTC Dist. (In re Goswami), 304
B.R. 386, 391-92 (9th Cir. BAP 2003), citing White v. Stump, 266 U.S. 310, 313 (1924) and
Harris v. Herman (In re Herman), 120 B.R. 127, 130 (9th Cir. BAP 1990). “[E]xemptions . . . are
determined on the date of bankruptcy and without reference to subsequent changes in the
character or value of the exempt property[.]” Culver, LLC v. Chiu (In re Chiu), 266 B.R. 743,
              Case 18-16659-LMI        Doc 49     Filed 12/11/18     Page 59 of 60




751 (9th Cir. BAP 2001), aff’d, 304 F.3d 905 (9th Cir. 2002), citing Herman, 120 B.R. at 130; In
re Friedman, 38 B.R. 275, 276 (Bankr. E.D. Pa. 1984).

Choice of exemption laws is determined by state of residence. The only exception to this rule are
residency period requirements which would not apply here since the debtor has resided in Florida
for ten years (more than 730 days - see below).

Under the Code, the debtor is given the option to choose either to have his exemptions
determined under a set of federal bankruptcy exemptions set forth in § 522(d) of the Code or
under applicable state (and other federal nonbankruptcy) law. The states, in turn, have their own
option; the Code confers authority on the states to adopt legislation barring their residents who
become bankruptcy debtors from electing the federal bankruptcy exemptions set forth in §
522(d) of the Bankruptcy Code. This is the so-called "opt-out"' provision of§ 522(b)(2), of which
thirty-four states have availed themselves. Debtors in these jurisdictions must have their
exemptions defined by state law. Florida is an opt out state; Pennsylvania is not. Since Florida
made that decision, it has expressed a strong policy decision to provide for its residents with its
own exemptions.

In determining the parties’ rights in a bankruptcy proceeding, the bankruptcy court must first
determine whether state or federal law governs the parties’ rights. If state law governs a right,
then the court must determine which state’s law applies.

The choice-of-law rule provided in 11 U.S.C. § 522(b)(1) and (3)(A) for determining which
state’s exemptions a debtor may claim to exempt property from the bankruptcy estate provides:

"An individual debtor may exempt from property of the estate . . . State or local law that is
applicable on the date of the filing of the petition at the place in which the debtor’s domicile has
been located for the 730 days immediately preceding the date of the filing of the petition or if the
debtor’s domicile has not been located at a single State for such 730-day period, the place in
which the debtor’s domicile was located for 180 days immediately preceding the 730-day period
or for a longer portion of such 180-day period than in any other place."

Congress amended the provision in 2005 to prevent forum shopping by debtors who move from
one state to another prior to filing bankruptcy to take advantage of a more generous state
exemption statute. In re Jevine, 387 B.R. 301, 303 (Bankr. S.D. Fla. 2008). However, it also
makes it clear that Florida and not Pennsylvania law must apply to these Florida residents’
exemptions in their Florida bankruptcy proceeding.

Since Florida exemption law must be applied, the decisions in Pennsylvania are irrelevant to the
Debtors’ claims of exemption.

——————————————

I reserve the right to amend or supplement this report if additional information is provided to me.
             Case 18-16659-LMI        Doc 49     Filed 12/11/18    Page 60 of 60




I declare the following is true and correct under penalty of perjury under the laws of the United
States of America. Executed in Jinan, Shandong, China, on November 20, 2018.



                                               Very truly yours,
                           GELLERT SCALI BUSENKELL & BROWN,
                                                           LLC


                                                    ________________________
                                                    By: Gary F. Seitz
                                                    Gseitz@gsbblaw.com
                                                    215-238-0011
